Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 1 of 103




                     EXHIBIT 18
     Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 2 of 103




ThinkSystem SN550 Compute Node
Setup Guide




Machine Type: 7X16




                                                              WSOU-ARISTA001345
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 3 of 103




Note

Before using this information and the product it supports, be sure to read and understand the safety
information and the safety instructions, which are available at:
http://thinksystem.lenovofiles.com/help/topic/safety_documentation/pdf_files.html

In addition, be sure that you are familiar with the terms and conditions of the Lenovo warranty for your server,
which can be found at:
http://datacentersupport.lenovo.com/warrantylookup




Fourteenth Edition (May 2021)
© Copyright Lenovo 2017, 2021.
LIMITED AND RESTRICTED RIGHTS NOTICE: If data or software is delivered pursuant to a General Services
Administration (GSA) contract, use, reproduction, or disclosure is subject to restrictions set forth in Contract No.
GS-35F-05925.




                                                                                                WSOU-ARISTA001346
        Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 4 of 103




Contents

Safety . . . . . . . . . . . . . . . . . . iii                                Install the flash power module . . .     .   .   .   .   42
Safety inspection checklist . . . . . . . . . . . iv                          Install an I/O expansion adapter. . .    .   .   .   .   43
                                                                              Install the M.2 backplane . . . . .      .   .   .   .   45
Chapter 1. Introduction . . . . . . . . . 1                                   Install an M.2 drive . . . . . . . .     .   .   .   .   46
Compute node package contents .     .   .   .   .   .   .   .   .    3        Install a processor-heat-sink module .   .   .   .   .   49
Features. . . . . . . . . . .       .   .   .   .   .   .   .   .    3        Install a RAID adapter. . . . . . .      .   .   .   .   51
Specifications . . . . . . . .      .   .   .   .   .   .   .   .    6        Install the air baffle . . . . . . . .   .   .   .   .   54
    Particulate contamination . .   .   .   .   .   .   .   .   .    8        Install the compute node cover . . .     .   .   .   .   54
Management options. . . . . .       .   .   .   .   .   .   .   .    9   Install the compute node in the chassis .     .   .   .   .   56
                                                                         Power on the compute node . . . . . .         .   .   .   .   58
Chapter 2. Compute node
                                                                         Validate compute node setup . . . . .         .   .   .   .   59
components . . . . . . . . . . . . . . 13
                                                                         Power off the compute node . . . . . .        .   .   .   .   59
Front view . . . . . . . . . . . . . . .                . .         13
    Compute node controls, connectors, and                               Chapter 4. System configuration . . . 61
    LEDs . . . . . . . . . . . . . . .                  .   .       13
                                                                         Set the network connection for the Lenovo XClarity
    Light path diagnostics . . . . . . . .              .   .       16   Controller . . . . . . . . . . . . . . . . .                  61
System-board layout . . . . . . . . . . .               .   .       17   Update the firmware . . . . . . . . . . . . .                 62
    System-board connectors . . . . . . .               .   .       17   Configure the firmware . . . . . . . . . . . .                66
    System-board switches . . . . . . . .               .   .       18        Memory configuration . . . . . . . . . .                 67
KVM cable . . . . . . . . . . . . . . .                 .   .       20        RAID configuration . . . . . . . . . . . .               78
Parts list. . . . . . . . . . . . . . . .               .   .       21   Deploy the operating system. . . . . . . . . .                78
                                                                         Back up the compute node configuration . . . . .              79
Chapter 3. Compute node hardware
                                                                         Update the Vital Product Data (VPD) . . . . . . .             79
setup . . . . . . . . . . . . . . . . . . 25
                                                                              Update the Universal Unique Identifier
Compute node setup checklist . . . . . . . .                .       25        (UUID). . . . . . . . . . . . . . . . .                  79
Installation Guidelines . . . . . . . . . . .               .       26        Update the asset tag . . . . . . . . . . .               81
     Safety inspection checklist. . . . . . . .             .       27
     System reliability guidelines . . . . . . .            .       28   Chapter 5. Resolving installation
     Working inside the server with the power on .          .       28   issues . . . . . . . . . . . . . . . . . 83
     Handling static-sensitive devices . . . . .            .       28
Install compute node hardware options . . . .               .       29   Appendix A. Getting help and
     Remove the top cover . . . . . . . . .                 .       29   technical assistance . . . . . . . . . . 87
     Remove the air baffle . . . . . . . . . .              .       31   Before you call . . . . . . . . . . . . . . .                 87
     Remove the 2.5-inch drive backplane . . .              .       32   Collecting service data . . . . . . . . . . . .               88
     Remove the RAID adapter . . . . . . . .                .       33   Contacting Support . . . . . . . . . . . . .                  89
     Install a 2.5-inch drive backplane . . . . .           .       34
                                                                         Index . . . . . . . . . . . . . . . . . . 91
     Install a 2.5-inch hot-swap drive . . . . .            .       35
     Install a memory module . . . . . . . .                .       36




© Copyright Lenovo 2017, 2021                                                                                                           i
                                                                                                          WSOU-ARISTA001347
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 5 of 103




ii   ThinkSystem SN550 Compute Node Setup Guide

                                                                    WSOU-ARISTA001348
        Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 6 of 103




Safety
Before installing this product, read the Safety Information.



Antes de instalar este produto, leia as Informações de Segurança.

在安装本产品之前，请仔细阅读 Safety Information （安全信息）。




Læs sikkerhedsforskrifterne, før du installerer dette produkt.

Lees voordat u dit product installeert eerst de veiligheidsvoorschriften.

Ennen kuin asennat tämän tuotteen, lue turvaohjeet kohdasta Safety Information.

Avant d'installer ce produit, lisez les consignes de sécurité.

Vor der Installation dieses Produkts die Sicherheitshinweise lesen.




Prima di installare questo prodotto, leggere le Informazioni sulla Sicurezza.




Les sikkerhetsinformasjonen (Safety Information) før du installerer dette produktet.




Antes de instalar este produto, leia as Informações sobre Segurança.




© Copyright Lenovo 2017, 2021                                                                              iii
                                                                                       WSOU-ARISTA001349
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 7 of 103




Antes de instalar este producto, lea la información de seguridad.

Läs säkerhetsinformationen innan du installerar den här produkten.




Safety inspection checklist
Use the information in this section to identify potentially unsafe conditions with your server. As each machine
was designed and built, required safety items were installed to protect users and service technicians from
injury.

Notes:
 1. The product is not suitable for use at visual display workplaces according to §2 of the Workplace
    Regulations.
 2. The set-up of the server is made in the server room only.

CAUTION:
This equipment must be installed or serviced by trained personnel, as defined by the NEC, IEC 62368-
1 & IEC 60950-1, the standard for Safety of Electronic Equipment within the Field of Audio/Video,
Information Technology and Communication Technology. Lenovo assumes you are qualified in the
servicing of equipment and trained in recognizing hazards energy levels in products. Access to the
equipment is by the use of a tool, lock and key, or other means of security, and is controlled by the
authority responsible for the location.

Important: Electrical grounding of the server is required for operator safety and correct system function.
Proper grounding of the electrical outlet can be verified by a certified electrician.

Use the following checklist to verify that there are no potentially unsafe conditions:
 1. Make sure that the power is off and the power cord is disconnected.
 2. Check the power cord.
     • Make sure that the third-wire ground connector is in good condition. Use a meter to measure third-
       wire ground continuity for 0.1 ohm or less between the external ground pin and the frame ground.
     • Make sure that the power cord is the correct type.
         To view the power cords that are available for the server:
         a. Go to:
            http://dcsc.lenovo.com/#/
         b. In the Customize a Model pane:



iv   ThinkSystem SN550 Compute Node Setup Guide
                                                                                            WSOU-ARISTA001350
        Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 8 of 103



             1) Click Select Options/Parts for a Model.
             2) Enter the machine type and model for your server.
        c. Click the Power tab to see all line cords.
     • Make sure that the insulation is not frayed or worn.
 3. Check for any obvious non-Lenovo alterations. Use good judgment as to the safety of any non-Lenovo
    alterations.
 4. Check inside the server for any obvious unsafe conditions, such as metal filings, contamination, water or
    other liquid, or signs of fire or smoke damage.
 5. Check for worn, frayed, or pinched cables.
 6. Make sure that the power-supply cover fasteners (screws or rivets) have not been removed or tampered
    with.




© Copyright Lenovo 2017, 2021                                                                               v
                                                                                       WSOU-ARISTA001351
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 9 of 103




vi   ThinkSystem SN550 Compute Node Setup Guide
                                                                   WSOU-ARISTA001352
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 10 of 103




Chapter 1. Introduction
Each ThinkSystem SN550 compute node supports up to two 2.5-inch hot-swap Serial Attached SCSI (SAS),
Serial ATA (SATA) or Non-Volatile Memory express (NVMe) drives.

When you receive your Lenovo ThinkSystem SN550 Type 7X16 compute node, refer to the Setup Guide to
set up the compute node, install optional devices, and perform the initial configuration of the compute node.
Meanwhile, the Maintenance Manual contains information to help you solve problems that might occur in
your Lenovo ThinkSystem SN550 Type 7X16 compute node. It describes the diagnostic tools that come with
the compute node, error codes and suggested actions, and instructions for replacing failing components.

The compute node comes with a limited warranty. For details about the warranty, see:https://
support.lenovo.com/us/en/solutions/ht503310

For details about your specific warranty, see:http://datacentersupport.lenovo.com/warrantylookup

Notes:
 1. The first generation Chassis Management Module (CMM1; 68Y7030) is not supported by the
    ThinkSystem SN550 compute node.
 2. The second generation Chassis Management Module (CMM2; 00FJ669) must be at firmware level 1.6.1
    or above to support the ThinkSystem SN550 compute node. This applies to both CMMs that are
    installed in the chassis.
 3. The illustrations in this document might differ slightly from your model.

Identifying your compute node
When you contact Lenovo for help, the machine type, model, and serial number information helps support
technicians to identify your compute node and provide faster service.

Record information about the compute node in the following table.

Table 1. Record of the system information

 Product name                   Machine Type (s)         Model number                Serial number
 Lenovo ThinkSystem             7X16
 SN550 Type 7X16


The model number and serial number are on the ID label on the front of the compute node and the chassis,
as shown in the following illustration.

Note: The illustrations in this document might differ slightly from your hardware.




© Copyright Lenovo 2017, 2021                                                                                1
                                                                                         WSOU-ARISTA001353
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 11 of 103




Figure 1. ID label on the front of the node

1   ID label

Customer information tabs
The customer information tabs contain system-related information such as firmware level, administrator
accounts and so forth.




Figure 2. Location of customer information tabs

The system service label, which is on the cover of the compute node, provides a quick response (QR) code
for mobile access to service information. You can scan the QR code using a QR code reader and scanner
with a mobile device and get quick access to the Lenovo Service Information website. The Lenovo Service
Information website provides additional information for parts installation and replacement videos, and error
codes for server support.

The following illustration shows the QR code (https://support.lenovo.com/p/servers/sn550.)




2    ThinkSystem SN550 Compute Node Setup Guide
                                                                                           WSOU-ARISTA001354
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 12 of 103




Figure 3. QR code


Compute node package contents
When you receive your compute node, verify that the shipment contains everything that you expected to
receive.

The compute node package includes the following items:
• Compute node
• Printed documentation


Features
Performance, ease of use, reliability, and expansion capabilities were key considerations in the design of the
compute node. These design features make it possible for you to customize the system hardware to meet
your needs today and provide flexible expansion capabilities for the future.

Your compute node implements the following features and technologies:
• Features on Demand
  If a Features on Demand feature is integrated in the compute node or in an optional device that is installed
  in the compute node, you can purchase an activation key to activate the feature. For information about
  Features on Demand, see https://fod.lenovo.com/lkms.
• Lenovo XClarity Controller
  The Lenovo XClarity Controller is the common management controller for Lenovo ThinkSystem compute
  node hardware. The Lenovo XClarity Controller consolidates multiple management functions in a single
  chip on the compute node system board.
  Some of the features that are unique to the Lenovo XClarity Controller are enhanced performance, higher-
  resolution remote video, and expanded security options. For additional information about the Lenovo
  XClarity Controller, see http://sysmgt.lenovofiles.com/help/topic/com.lenovo.systems.management.xcc.doc/
  product_page.html.
• UEFI-compliant server firmware
  Lenovo ThinkSystem firmware is Unified Extensible Firmware Interface (UEFI) 2.5 compliant. UEFI
  replaces BIOS and defines a standard interface between the operating system, platform firmware, and
  external devices.
  Lenovo ThinkSystem servers are capable of booting UEFI-compliant operating systems, BIOS-based
  operating systems, and BIOS-based adapters as well as UEFI-compliant adapters.

  Note: The server does not support DOS (Disk Operating System).
• Large system-memory capacity
  The compute node supports up to a maximum of 6.9 TB of system memory. The compute node supports
  industry-standard double-data-rate 4 DIMM (DDR4) , registered DIMM (RDIMM), load-reduced DIMM
  (LRDIMM), 3DS RDIMM, and DC Persistent Memory Module.


                                                                                       Chapter 1. Introduction   3
                                                                                        WSOU-ARISTA001355
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 13 of 103



• Flexible network support
    The compute node has connectors on the system board for optional expansion adapters for adding
    network communication capabilities to the compute node. You can install up to two I/O expansion
    adapters for network support. This provides the flexibility to install expansion adapters that support a
    variety of network communication technologies.
• Integrated Trusted Platform Module (TPM)
    This integrated security chip performs cryptographic functions and stores private and public secure keys.
    It provides the hardware support for the Trusted Computing Group (TCG) specification. You can
    download the software to support the TCG specification, when the software is available.

    Note: For customers in Chinese Mainland, integrated TPM is not supported. However, customers in
    Chinese Mainland can install a Trusted Cryptographic Module (TCM) adapter or a Lenovo-qualified TPM
    adapter (sometimes called a daughter card).
• Drive support
    The compute node supports up to two hot-swap drives. You can implement RAID 0 or RAID 1 for the
    drives. Additional drive types and RAID levels are supported when an optional drive backplane and RAID
    adapter are installed.
• Light path diagnostics
    Light path diagnostics provides light-emitting diodes (LEDs) to help you diagnose problems.
• Mobile access to Lenovo Service Information website
    The compute node provides a quick response (QR) code on the system service label, which is on the
    cover of the compute node, that you can scan using a QR code reader and scanner with a mobile device
    to get quick access to the Lenovo Service Information website. The Lenovo Service Information website
    provides additional information for parts installation and replacement videos, and error codes for compute
    node support. Information about the ThinkSystem SN550 QR code can be found here: Chapter 1
    “Introduction” on page 1.
• Processor technology
    The compute node supports up to two multi-core Intel Xeon processors.

    Note: The optional processors that Lenovo supports are limited by the capacity and capability of the
    compute node. Any processor that you install must have the same specifications as the processor that
    came with the compute node.
• Power throttling
    By enforcing a power policy known as power-domain oversubscription, the Lenovo Flex System chassis
    can share the power load between two or more power supply modules to ensure sufficient power for each
    device in the Lenovo Flex System chassis. This policy is enforced when the initial power is applied to the
    Lenovo Flex System chassis or when a compute node is inserted into the Lenovo Flex System chassis.
    The following settings for this policy are available:
    – Basic power management
    – Power module redundancy
    – Power module redundancy with compute node throttling allowed
    You can configure and monitor the power environment by using the Chassis Management Module. For
    more information, see the Flex System Chassis Management Module: Command-Line Interface Reference
    Guide at http://flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/dw1kt_cmm_cli_book.
    pdf.
• Lenovo XClarity Administrator



4    ThinkSystem SN550 Compute Node Setup Guide
                                                                                             WSOU-ARISTA001356
     Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 14 of 103



  Lenovo XClarity Administrator is a centralized resource-management solution that enables administrators
  to deploy infrastructure faster and with less effort. The solution seamlessly integrates into ThinkSystem
  compute nodes, and NeXtScale compute nodes, as well as the Flex System converged infrastructure
  platform.
  Lenovo XClarity Administrator provides:
  – Automated discovery
  – Agent-free hardware management
  – Monitoring
  – Firmware updates and compliance
  – Pattern-based configuration management
  – Deployment of operating systems and hypervisors
  Administrators are able to find the right information and accomplish critical tasks faster through an
  uncluttered, dashboard-driven graphical user interface (GUI). Centralizing and automating foundational
  infrastructure deployment and lifecycle management tasks across large pools of systems frees up
  administrator time, and makes resources available to end-users faster.
  Lenovo XClarity is easily extended into the leading virtualization management platforms from Microsoft
  and VMware using software plug-ins, called Lenovo XClarity Integrators. The solution improves workload
  uptime and service-level assurance by dynamically relocating workloads from affected hosts in the cluster
  during rolling compute node reboots or firmware updates, or during predicted hardware failures.
  For more information about Lenovo XClarity Administrator, see the http://shop.lenovo.com/us/en/systems/
  software/systems-management/xclarity/ and the http://flexsystem.lenovofiles.com/help/index.jsp.
• Systems-management support
  The compute node XClarity Controller provides a web interface for remote systems-management support.
  You can use the interface to view system status and to control systems-management functions and
  baseboard management settings.
  The XClarity Controller communicates with the Lenovo Flex System Chassis Management Module (CMM)
  and the Lenovo XClarity Administrator application (if installed).
  – The CMM is a hot-swap module that provides systems-management functions for all components in an
    Lenovo Flex System chassis. It controls a serial port for remote connection and a 1 Gbps Ethernet
    remote-management connection. For more information, see the Flex System Chassis Management
    Module: Command-Line Interface Reference Guide at http://flexsystem.lenovofiles.com/help/topic/
    com.lenovo.acc.cmm.doc/dw1kt_cmm_cli_book.pdf.
  – The Lenovo XClarity Administrator is a virtual appliance that you can use to manage Lenovo Flex
    System chassis in a secure environment. The Lenovo XClarity Administrator provides a central interface
    to perform the following functions for all managed endpoints:
    – User management
    – Hardware monitoring and management
    – Configuration management
    – Operating system deployment
    – Firmware management
    For more information, see
    https://support.lenovo.com/us/en/ documents/LNVO-XCLARIT.




                                                                                    Chapter 1. Introduction   5
                                                                                     WSOU-ARISTA001357
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 15 of 103




Specifications
The following information is a summary of the features and specifications of the compute node. Depending
on the model, some features might not be available, or some specifications might not apply.

Table 2. Specifications

 Specification                  Description

 Size                           • Height: 55.5 mm (2.2 in)
                                • Depth: 492.7 mm (19.4 in)
                                • Width: 215.5 mm (8.5 in)

 Weight                         Approximately 4.7 kg (10.4 lb) to 7.0 kg (15.5 lb), depending on your configuration.

 Processor (depending on the    Processor: Up to two multi-core Intel Xeon processors.
 model)                         Notes:
                                • Use the Setup utility to determine the type and speed of the processors in the
                                  compute node.
                                • When using Intel Xeon Gold 6126T 12C 125W 2.6 GHz Processor, Intel Xeon Gold
                                  6144 8C 150W 3.5 GHz Processor, Intel Xeon Gold 6146 12C 165W 3.2 GHz
                                  Processor, Intel Xeon Platinum 8160T 24C 150W 2.1 GHz Processor, or Intel Xeon
                                  Platinum 6244 8C 150W 3.6 GHz Processor, please note the following:
                                   – The ambient temperature should be less than 30°C.
                                   – When operating above 30°C or in the event of a fan failure, the server will
                                     continue to function as long as all the component’s temperature requirements
                                     are met. However, the performance may be reduced.
                                  – The noise level will be significantly higher than the base models.
                                For a list of supported processors, see: https://static.lenovo.com/us/en/serverproven/
                                index.shtml
 Memory                         • Minimum: 8 GB
                                • Maximum:
                                  – 6.9 TB with DC Persistent Memory Module (DCPMM)
                                • Type:
                                  – Error correcting code (ECC), Low-profile (LP) double-data rate (DDR4) RDIMM,
                                      LRDIMM, and 3DS RDIMM (mixing is not supported)
                                  – DC Persistent Memory Module (DCPMM)
                                • Supports (depending on the model):
                                  – 8 GB, 16 GB, 32 GB, and 64 GB RDIMM
                                  – 64 GB LRDIMM
                                  – 128 GB 3DS RDIMM
                                  – 128 GB, 256 GB, and 512 GB DCPMM
                                • Slots: 24 dual inline memory module (DIMM) connectors that support up to:
                                  – 24 DRAM DIMMs
                                  – 12 DRAM DIMMs and 12 DCPMMs
                                For a list of supported DIMMs, see: https://static.lenovo.com/us/en/serverproven/
                                index.shtml
 2.5-inch drive/backplane       • Supports up to two small form factor (SFF) drive bays. Drive bay can be either
                                  SATA only, SAS/SATA, or NVMe/SATA, depending on the model.
                                • Supported 2.5-inch drives:
                                  – Serial Attached SCSI (SAS)/Serial Advanced Technology Attachment (SATA)
                                    hot-swap hard disk drives/solid-state drives
                                  – Non-Volatile Memory Express (NVMe) solid-state drives




6   ThinkSystem SN550 Compute Node Setup Guide
                                                                                                   WSOU-ARISTA001358
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 16 of 103



Table 2. Specifications (continued)

 Specification                        Description

 M.2 drive/backplane                  ThinkSystem M.2 with Mirroring Enablement Kit contains dual M.2 backplane
                                      supports up to two identical M.2 drives.
                                      Supports 3 different physical sizes of M.2 drives:
                                      • 42 mm (2242)
                                      • 60 mm (2260)
                                      • 80 mm (2280)

                                      Note:
                                      ThinkSystem M.2 Enablement Kit contains single M.2 backplane is only supported in
                                      pre-configured models.

 RAID adapter                         • RAID 530-4i adapter
                                      • RAID 930-4i-2GB adapter

 Integrated functions                 • One baseboard management controller (BMC) with integrated VGA controller
                                        (XClarity Controller or XCC)
                                      • Light path diagnostics
                                      • Automatic server restart (ASR)
                                      • Additional RAID levels supported when an optional RAID controller is installed
                                      • One external USB 3.2 Gen 1 port
                                      • Serial over LAN (SOL)
                                      • Wake on LAN (WOL) when an optional I/O adapter with WOL capability is installed.

 Minimum configuration for
                                      • One processor in processor socket 1
 debugging
                                      • One memory DIMM in slot 5

 Predictive failure analysis          • Processors
 (PFA) alerts                         • Memory
                                      • Drives
 Security                             Fully compliant with NIST 800-131A. The security cryptography mode set by the
                                      managing device (CMM or Lenovo XClarity Administrator) determines the security
                                      mode in which the compute node operates.




                                                                                                Chapter 1. Introduction   7
                                                                                                 WSOU-ARISTA001359
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 17 of 103



Table 2. Specifications (continued)

 Specification                        Description

 Environment                          The ThinkSystem SN550 compute node complies with ASHRAE Class A2
                                      specifications. Depending on the hardware configuration, some models comply with
                                      ASHRAE Class A3 specifications. System performance may be impacted when
                                      operating temperature is outside ASHRAE A2 specification or fan failed condition.
                                      The Lenovo ThinkSystem SN550 compute node is supported in the following
                                      environment:
                                      • Air temperature:
                                        – Operating:
                                            – ASHRAE Class A2: 10°C - 35°C (50°F - 95°F); decrease the maximum
                                               ambient temperature by 1°C for every 300 m (984 ft) increase in altitude
                                               above 900 m (2,953 ft)
                                            – ASHRAE Class A3: 5°C - 40°C (41°F - 104°F); decrease the maximum
                                               ambient temperature by 1°C for every 175 m (574 ft) increase in altitude
                                               above 900 m (2,953 ft)
                                        – Compute node off: 5°C to 45°C (41°F to 113°F)
                                        – Shipment/Storage: -40°C to 60°C (-40°F to 140°F)
                                      • Maximum altitude: 3,050 m (10,000 ft)
                                      • Relative Humidity (non-condensing):
                                        – Operating:
                                            – ASHRAE Class A2: 8% - 80%, maximum dew point: 21°C (70°F)
                                            – ASHRAE Class A3: 8% - 85%, maximum dew point: 24°C (75°F)
                                        – Shipment/Storage: 8% - 90%
                                      • Particulate contamination

                                        Attention: Airborne particulates and reactive gases acting alone or in
                                        combination with other environmental factors such as humidity or temperature
                                        might pose a risk to the server. For information about the limits for particulates and
                                        gases, see “Particulate contamination” on page 8.

                                      Note: The server is designed for standard data center environment and
                                      recommended to be placed in industrial data center.

 Operating systems                    Supported and certified operating systems:
                                      • Microsoft Windows Server
                                      • VMware ESXi
                                      • Red Hat Enterprise Linux
                                      • SUSE Linux Enterprise Server
                                      References:
                                      • Complete list of available operating systems: https://lenovopress.com/osig.
                                      • OS deployment instructions: “Deploy the operating system” on page 78.

 Acoustical noise emissions
                                      Notes:
                                      • The declared acoustic noise level are based on specified configurations and they
                                        may change depending on configuration/condition changes.
                                      • The declared acoustic noise levels may increase greatly, if high-power
                                        components are installed such as high-power NICs, high-power processors and
                                        GPUs.


Particulate contamination
Attention: Airborne particulates (including metal flakes or particles) and reactive gases acting alone or in
combination with other environmental factors such as humidity or temperature might pose a risk to the
device that is described in this document.




8   ThinkSystem SN550 Compute Node Setup Guide
                                                                                                         WSOU-ARISTA001360
        Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 18 of 103



Risks that are posed by the presence of excessive particulate levels or concentrations of harmful gases
include damage that might cause the device to malfunction or cease functioning altogether. This
specification sets forth limits for particulates and gases that are intended to avoid such damage. The limits
must not be viewed or used as definitive limits, because numerous other factors, such as temperature or
moisture content of the air, can influence the impact of particulates or environmental corrosives and gaseous
contaminant transfer. In the absence of specific limits that are set forth in this document, you must
implement practices that maintain particulate and gas levels that are consistent with the protection of human
health and safety. If Lenovo determines that the levels of particulates or gases in your environment have
caused damage to the device, Lenovo may condition provision of repair or replacement of devices or parts
on implementation of appropriate remedial measures to mitigate such environmental contamination.
Implementation of such remedial measures is a customer responsibility.

Table 3. Limits for particulates and gases

 Contaminant          Limits
 Gaseous              Severity level G1 as per ANSI/ISA 71.04-19851, which states that the reactivity rate of copper
                      coupons shall be less than 300 Angstroms per month (Å/month, ≈ 0.0039 μg/cm2-hour weight
                      gain).2 In addition, the reactivity rate of silver coupons shall be less than 200Å/month (≈ 0.0035
                      μg/cm2-hour weight gain).3 The reactive monitoring of gaseous corrosivity must be conducted
                      approximately 5 cm (2 in.) in front of the rack on the air inlet side at one-quarter and three-quarter
                      frame height off the floor or where the air velocity is much higher.

 Particulate          Data centers must meet the cleanliness level of ISO 14644-1 class 8. For data centers without
                      airside economizer, the ISO 14644-1 class 8 cleanliness might be met by choosing one of the
                      following filtration methods:
                      • The room air might be continuously filtered with MERV 8 filters.
                      • Air entering a data center might be filtered with MERV 11 or preferably MERV 13 filters.

                      For data centers with airside economizers, the choice of filters to achieve ISO class 8 cleanliness
                      depends on the specific conditions present at that data center.

                      The deliquescent relative humidity of the particulate contamination should be more than 60%
                      RH.4

                      Data centers must be free of zinc whiskers.5

    1ANSI/ISA-71.04-1985. Environmental conditions for process measurement and control systems: Airborne
    contaminants. Instrument Society of America, Research Triangle Park, North Carolina, U.S.A.
    2The derivation of the equivalence between the rate of copper corrosion growth in the thickness of the corrosion
    product in Å/month and the rate of weight gain assumes that Cu2S and Cu2O grow in equal proportions.
    3The derivation of the equivalence between the rate of silver corrosion growth in the thickness of the corrosion
    product in Å/month and the rate of weight gain assumes that Ag2S is the only corrosion product.
    4The deliquescent relative humidity of particulate contamination is the relative humidity at which the dust absorbs
    enough water to become wet and promote ionic conduction.
    5 Surface debris is randomly collected from 10 areas of the data center on a 1.5 cm diameter disk of sticky
    electrically conductive tape on a metal stub. If examination of the sticky tape in a scanning electron microscope
    reveals no zinc whiskers, the data center is considered free of zinc whiskers.



Management options
The XClarity portfolio and other system management offerings described in this section are available to help
you manage the servers more conveniently and efficiently.




                                                                                                   Chapter 1. Introduction     9
                                                                                                    WSOU-ARISTA001361
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 19 of 103



Overview
Options                         Description

                                Baseboard management controller.

                                Consolidates the service processor functionality, Super I/O, video controller, and
                                remote presence capabilities into a single chip on the server system board.

                                Interface
                                • CLI application
                                • GUI application
Lenovo XClarity Controller
                                • Mobile application
                                • Web interface
                                • REST API

                                Usage and downloads

                                http://sysmgt.lenovofiles.com/help/topic/com.lenovo.systems.management.xcc.doc/
                                product_page.html

                                Centralized interface for multi-server management.

                                Interface
                                • GUI application
                                • Mobile application
Lenovo XClarity Administrator
                                • Web interface
                                • REST API

                                Usage and downloads

                                http://sysmgt.lenovofiles.com/help/topic/com.lenovo.lxca.doc/aug_product_page.html

                                Portable and light toolset for server configuration, data collection, and firmware
                                updates. Suitable both for single-server or multi-server management contexts.

                                Interface
                                • OneCLI: CLI application
Lenovo XClarity Essentials
toolset                         • Bootable Media Creator: CLI application, GUI application
                                • UpdateXpress: GUI application

                                Usage and downloads

                                http://sysmgt.lenovofiles.com/help/topic/xclarity_essentials/overview.html

                                UEFI-based embedded GUI tool on a single server that can simplify management
                                tasks.

                                Interface
Lenovo XClarity Provisioning    • Web interface (BMC remote access)
Manager
                                • GUI application

                                Usage and downloads

                                https://sysmgt.lenovofiles.com/help/topic/lxpm_frontend/lxpm_about.html




10   ThinkSystem SN550 Compute Node Setup Guide
                                                                                                     WSOU-ARISTA001362
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 20 of 103



Options                        Description

                               Series of applications that integrate the management and monitoring functionalities of
                               the Lenovo physical servers with the software used in a certain deployment
                               infrastructure, such as VMware vCenter, Microsoft Admin Center, or Microsoft System
                               Center while delivering additional workload resiliency.

                               Interface
Lenovo XClarity Integrator
                               GUI application

                               Usage and downloads

                               https://sysmgt.lenovofiles.com/help/topic/lxci/lxci_product_page.html

                               Application that can manage and monitor server power and temperature.

                               Interface

Lenovo XClarity Energy         • GUI application
Manager                        • Web Interface

                               Usage and downloads

                               https://datacentersupport.lenovo.com/solutions/lnvo-lxem

                               Application that supports power consumption planning for a server or rack.

                               Interface
                               • GUI application
Lenovo Capacity Planner
                               • Web Interface

                               Usage and downloads

                               https://datacentersupport.lenovo.com/solutions/lnvo-lcp


Functions
                                                                     Functions
                                                                    Firm-     Event-
           Options             Multi-        OS         System                            Inven-       Pow-
                                                                    ware      s/alert                         Power
                               system        deploy-    configu-                          tory/        er
                                                                    up-       moni-                           planning
                               mgmt          ment       ration                            logs         mgmt
                                                                    dates1    toring

Lenovo XClarity Controller                                  √          √          √          √
Lenovo XClarity
                                   √             √          √          √2         √         √4
Administrator

Lenovo      OneCLI                 √                        √          √          √          √
XClarity
            Bootable Media
Essen-                                                      √          √                     √
            Creator
tials
toolset     UpdateXpress                                    √          √
Lenovo XClarity Provisioning
Manager                                          √          √          √3                   √5

Lenovo XClarity Integrator         √             √6         √          √          √          √          √7




                                                                                             Chapter 1. Introduction 11
                                                                                                WSOU-ARISTA001363
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 21 of 103



                                                                  Functions
                                                                 Firm-    Event-
          Options              Multi-       OS        System                        Inven-   Pow-
                                                                 ware     s/alert                    Power
                               system       deploy-   configu-                      tory/    er
                                                                 up-      moni-                      planning
                               mgmt         ment      ration                        logs     mgmt
                                                                 dates1   toring

Lenovo XClarity Energy
Manager                            √                                          √                √

Lenovo Capacity Planner                                                                                 √8


Notes:
 1. Most options can be updated through the Lenovo tools. Some options, such as GPU firmware or Omni-
    Path firmware require the use of vendor tools.
 2. The server UEFI settings for option ROM must be set to Auto or UEFI to update firmware using Lenovo
    XClarity Administrator or Lenovo XClarity Essentials.
 3. Firmware updates are limited to Lenovo XClarity Provisioning Manager, Lenovo XClarity Controller
    firmware, and UEFI updates only. Firmware updates for optional devices, such as adapters, are not
    supported.
 4. The server UEFI settings for option ROM must be set to Auto or UEFI for detailed adapter card
    information, such as model name and firmware levels, to be displayed in Lenovo XClarity Administrator,
    Lenovo XClarity Controller, or Lenovo XClarity Essentials.
 5. Limited inventory.
 6. Lenovo XClarity Integrator supports Windows operating system deployment with the Microsoft System
    Center Configuration Manager (SCCM) deployment pack.
 7. Power management function is supported by Lenovo XClarity Integrator for VMware vCenter.
 8. It’s highly recommended that you check the power summary data for your server using Lenovo Capacity
    Planner before purchasing any new parts.




12   ThinkSystem SN550 Compute Node Setup Guide
                                                                                             WSOU-ARISTA001364
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 22 of 103




Chapter 2. Compute node components
Use the information in this section to learn about each of the components associated with your compute
node.


Front view
Use this information to view the power features and functions of the controls and indicators on the front of
the compute node.

Compute node controls, connectors, and LEDs
Use this information for details about the controls, connectors, and LEDs.

The following illustration identifies the buttons, connectors, and LEDs on the control panel.




Figure 4. Compute node control panel buttons, connectors, and LEDs

Table 4. Compute node control panel buttons, connectors, and LEDs

    1 USB 3.2 Gen 1 connector                              5 Power button/LED (green)

    2 KVM connector                                        6 Identification LED

    3 Drive activity LED (green)                           7 Fault LED (yellow)

    4 Drive status LED (yellow)                            8 USB management button


1   USB 3.2 Gen 1 connector
     Connect a USB device to this USB 3.2 Gen 1 connector.

       Note: It is best practice to connect a USB device to the front of only one compute node at a time in
       each Lenovo Flex System chassis.
2   KVM connector
     Connect the console breakout cable to this connector (see “KVM cable” on page 20 for more
     information).

       Attention: Use only the console breakout cable that comes with the chassis. Attempting to connect
       other console breakout cable types might damage the console breakout cable and the compute node.

       Note: It is best practice to connect the console breakout cable to only one compute node at a time in
       each Lenovo Flex System chassis.
3   Drive activity LED (green)
     Green LEDs are on all hot swap drives. When this green LED is lit, it indicates that there is activity on the
     associated hard disk drive or solid-state drive.



© Copyright Lenovo 2017, 2021                                                                                   13
                                                                                            WSOU-ARISTA001365
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 23 of 103



      • When this LED is flashing, it indicates that the drive is actively reading or writing data.
      • For SAS and SATA drives, this LED is off when the drive is powered but not active.
      • For NVMe (PCIe) SSDs, this LED is on solid when the drive is powered but not active.

      Note: The drive activity LED might be in a different location on the front of the drive, depending on the
      drive type that is installed.
4   Drive status LED (yellow)
     The state of this yellow LED indicates an error condition or the RAID status of the associated hard disk
     drive or solid-state drive:
      • When the yellow LED is lit continuously, it indicates that an error has occurred with the associated
        drive. The LED turns off only after the error is corrected. You can check the CMM event log to
        determine the source of the condition.
      • When the yellow LED flashes slowly, it indicates that the associated drive is being rebuilt.
      • When the yellow LED flashes rapidly, it indicates that the associated drive is being located.

      Note: The hard disk drive status LED might be in a different location on the front of the hard disk drive,
      depending on the drive type that is installed.
5   Power button/LED (green)
     When the compute node is connected to power through the Lenovo Flex System chassis, press this
     button to turn on or turn off the compute node.

      Note: The power button works only if local power control is enabled for the compute node. Local power
      control is enabled and disabled through the CMM power command and the CMM web interface.
      • For more information about the CMM power command, see the Flex System Chassis Management
        Module: Command-Line Interface Reference Guide at http://flexsystem.lenovofiles.com/help/topic/
        com.lenovo.acc.cmm.doc/cli_command_power.html.
      • From the CMM web interface, select Compute Nodes from the Chassis Management menu. For
        more information, see the "Flex System Chassis Management Module: User's Guide" at http://
        flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/cmm_user_guide.html. All fields and
        options are described in the CMM web interface online help.

      After the compute node is removed from the chassis, press and hold this button to activate the system-
      board LEDs (light path diagnostics). See the Lenovo ThinkSystem SN550 Type 7X16 Maintenance
      Manual for more information.

      This button is also the power LED. This green LED indicates the power status of the compute node:
      • Flashing rapidly (Four times per second): The LED flashes rapidly for one of the following reasons:
        – The compute node has been installed in a powered chassis. When you install the compute node,
          the LED flashes rapidly while the XClarity Controller in the compute node is initializing and
          synchronizing with the Chassis Management Module. The time required for a compute node to
          initialize varies by system configuration.
        – Power permissions have not been assigned to the compute node through the Chassis
          Management Module.
        – The Lenovo Flex System chassis does not have enough power to turn on the compute node.
        – The XClarity Controller in the compute node is not communicating with the Chassis Management
          Module.
        The power LED blink rate slows when the compute node is ready to be turned on.
      • Flashing slowly (One time per second): The compute node is connected to power through the
        Lenovo Flex System chassis and is ready to be turned on.



14    ThinkSystem SN550 Compute Node Setup Guide
                                                                                                WSOU-ARISTA001366
        Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 24 of 103



      • Lit continuously: The compute node is connected to power through the Lenovo Flex System chassis
        and is turned on.

      When the compute node is on, pressing this button causes an orderly shutdown of the compute node so
      that it can be removed safely from the chassis. This includes shutting down the operating system (if
      possible) and removing power from the compute node.

      Attention: If an operating system is running, you might have to press the button for approximately 4
      seconds to initiate the shutdown. This forces the operating system to shut down immediately. Data loss
      is possible.
6   Identification LED (blue)
      The system administrator can remotely light this blue LED to aid in visually locating the compute node.
      When this LED is lit, the identification LED on the Lenovo Flex System chassis is also lit. The
      identification LED can be lit and turned off through the CMM led command, the CMM web interface and
      the Lenovo XClarity Administrator application (if installed).
      • There are four states of identification LED:

        Table 5. Identification LED state
          LED state         Operation required for this state         Description

          Off               This is the default state, no operation   Compute node is in the normal state.
                            required

          Solid On          – Press USB management button             Compute node is in locally manual operation
                            – Use CMM or Lenovo XClarity Controller   status.
                                                                      To return LED to Off state, press USB
                                                                      management button again or change state
                                                                      through CMM or Lenovo XClarity Controller.

          Blinking (blink   Use CMM or Lenovo XClarity Controller     Compute node is in the locally manual
          one time per                                                operation status (same as solid On state).
          second)                                                     To return LED to Off state, press USB
                                                                      management button again or change state
                                                                      through CMM or Lenovo XClarity Controller.

          Slow blinking     – Press USB management button for 3       Compute node is in the status, where USB
          (blink one time     seconds                                 port is connected to the Lenovo XClarity
          every two         – Use CMM or Lenovo XClarity Controller   Controller.
          seconds)                                                    In this state, you can access the Lenovo
                                                                      XClarity Controller directly via a mobile
                                                                      device connected to the USB connector of
                                                                      the compute node.

                                                                      To return LED to Off state, press USB
                                                                      management button again or change state
                                                                      through CMM or Lenovo XClarity Controller.

      • For more information about the CMM led command, see the Flex System Chassis Management Module:
        Command-Line Interface Reference Guide at http://flexsystem.lenovofiles.com/help/topic/
        com.lenovo.acc.cmm.doc/cli_command_led.html.
      • From the CMM web interface, select Compute Nodes from the Chassis Management menu. For
        more information, see the "Flex System Chassis Management Module: User's Guide" at http://
        flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/cmm_user_guide.html. All fields and
        options are described in the CMM web interface online help.
      • For more information about the Lenovo XClarity Administrator application, see https://
        support.lenovo.com/us/en/ documents/LNVO-XCLARIT.
7   Fault LED (yellow)


                                                                          Chapter 2. Compute node components 15
                                                                                          WSOU-ARISTA001367
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 25 of 103



     When this yellow LED is lit, it indicates that a system error has occurred in the compute node. In
     addition, the fault LED on the chassis system LED panel is lit. You can check the CMM event log and the
     light path diagnostics LEDs to determine the source of the condition. See “Light path diagnostics LEDs”
     on page 16 for more information about the LEDs on the compute node.

     The fault LED turns off only after the error is corrected.

     Note: When the fault LED turns off, you should also clear the XClarity Controller event log. Use the
     Setup utility to clear the XClarity Controller event log.
8   USB management button
     Press the button and held for 3 seconds to switch the USB 3.2 Gen 1 port between default mode and
     Lenovo XClarity Controller management mode.

     Notes:
     • It is best practice to connect a USB device to the front of only one compute node at a time in each
       Lenovo Flex System chassis.
     • When enabling the USB port for system management, do not insert USB 3.2 Gen 1 devices.

Light path diagnostics
Use this information as an overview of light path diagnostics.

Light path diagnostics is a system of LEDs above the control panel and on various internal components of
the compute node. When an error occurs, LEDs can be lit throughout the compute node to help identify the
source of the error.

Light path diagnostics LEDs
Use this information to diagnose possible errors that are indicated by the light path diagnostics LEDs.

The following table describes the LEDs on the light path diagnostics panel and the light path diagnostics
LEDs on the system board.

See the Lenovo ThinkSystem SN550 Type 7X16 Maintenance Manual for information about lighting the LEDs.

Note: Additional information about error conditions is in the CMM event log.

Table 6. Light path diagnostics LEDs

 Light path diagnostics LED         Description

 Light path diagnostics             The power source for the light path diagnostics LEDs is charged.

 System board                       The system board has failed.

 NMI                                The system board has failed.

 CPU Mismatch                       The processors are mismatched.

 Temperature                        The system temperature has exceeded a threshold level.

 Memory                             A memory error has occurred.

 Storage BP 1                       A hard disk drive backplane error has occurred.

 M.2                                A M.2 backplane error has occurred.


System-board LEDs
Use this information to locate the system-board LEDs.


16     ThinkSystem SN550 Compute Node Setup Guide
                                                                                                  WSOU-ARISTA001368
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 26 of 103



The following illustration shows the locations of the LEDs on the system board.




Figure 5. System-board LEDs

Table 7. System-board LEDs

 1 DIMM error 13–18 LEDs                                4 DIMM error 19–24 LEDs

 2 DIMM error 1–6 LEDs                                  5 Battery error LEDs

 3 DIMM error 7–12 LEDs                                 6 Light path diagnostics LEDs


See “Light path diagnostics LEDs” on page 16 for information about how to interpret the system-board
LEDs.


System-board layout
Use this information to locate the connectors, LEDs, and switches on the system board.

System-board connectors
Use this information to locate compute node system-board components and connectors for optional
devices.

The following illustration shows the system-board components, including connectors for user-installable
optional devices, in the compute node.




                                                                        Chapter 2. Compute node components 17
                                                                                        WSOU-ARISTA001369
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 27 of 103




Figure 6. System-board connectors

Table 8. System-board connectors

 1 DIMM slots 13–18                                     9 DIMM slots 7–12

 2 Processor socket 2                                   10 DIMM slots 19–24

 3 DIMM slots 1–6                                       11 Switch blocks

 4 Processor socket 1                                   12 CMOS battery - CR2032

 5 I/O expansion 1 connector                            13 Light path diagnostics

 6 Fabric connector socket                              14 M.2 backplane connector

 7 Trusted Cryptographic Module (TCM) connector         15 2.5-inch drive backplane connector

 8 I/O expansion 2 connector



System-board switches
Use this information to locate the system-board switches.

The following illustration shows the location of the switch blocks on the system board.

Important:
 1. Before you change any switch settings or move any jumpers, turn off the compute node; then,
    disconnect all power cords and external cables. Review the information in http://
    thinksystem.lenovofiles.com/help/topic/safety_documentation/pdf_files.html, “Installation Guidelines” on
    page 26, “Handling static-sensitive devices” on page 28, and “Power on the compute node” on page 58.
 2. Any system-board switch or jumper block that is not shown in the illustrations in this document are
    reserved.




18   ThinkSystem SN550 Compute Node Setup Guide
                                                                                           WSOU-ARISTA001370
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 28 of 103




Figure 7. System board switches

Table 9. System board switches

 1 SW5 switch block                                       4 SW3 switch block

 2 SW8 switch block                                       5 SW2 switch block

 3 SW1 switch block


Note: Any system-board switches or jumpers that are not described in this section are reserved.

Switch and jumper functions are as follows:
• All jumpers on the system board are reserved and should be removed.
• The following table describes the functions of the switches on switch block SW5.

  Table 10. System-board switch block SW1

    Switch number                 Description                              Definition
    SW1–1                         ME recovery                              ME boots to recovery

    SW1–2                         ME firmware security override            For debug only.

    SW1–3                         Power permission                         Changing this switch to the on position
                                                                           enables Power On
    SW1-4                         BMC reset                                Changing this switch to the on position
                                                                           forces the compute node to reset the
                                                                           BMC.

• The following table describes the functions of the switches on switch block SW5.

  Table 11. System-board switch block SW5

    Switch number                 Description                              Definition
    SW5-1                         Password override                        The default position is Off. Changing
                                                                           this switch to the On position overrides
                                                                           the power-on password.

    SW5-2                         Trusted Platform Module (TPM) physical   The default position is Off. Changing
                                  presence                                 this switch to the On position indicates
                                                                           a physical presence to the TPM.




                                                                           Chapter 2. Compute node components 19
                                                                                           WSOU-ARISTA001371
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 29 of 103



     Table 11. System-board switch block SW5 (continued)

      Switch number                 Description                       Definition
      SW5-3                         Real time clock (RTC) reset       The default position is Off. Changing
                                                                      this switch to the On position resets the
                                                                      RTC. A momentary toggle is all that is
                                                                      required. To avoid excessive CMOS
                                                                      battery drain, do not leave this switch in
                                                                      the On position.

      SW5-4                         Serial select                     The default position is Off (send the
                                                                      serial input output (SIO) to the front
                                                                      serial port). Changing this switch to the
                                                                      On position sends the BMC to the serial
                                                                      port.

• The following table describes the functions of the switches on switch block SW8.

     Table 12. System-board switch block SW8

      Switch number                 Description                       Definition
      SW8-1                         Boot backup XClarity Controller   When the switch is in the default Off
                                                                      position, the compute node will boot by
                                                                      using the primary XClarity Controller
                                                                      firmware. When the switch is in the On
                                                                      position, the compute node will boot by
                                                                      using a backup of the XClarity
                                                                      Controller firmware.
      SW8-2                         Boot backup UEFI                  The default position is Off. Changing
                                                                      this switch to the On position forces the
                                                                      compute node to boot from the backup
                                                                      UEFI image.

      SW8-3                         iBMC force update                 The default position is Off. Changing
                                                                      this switch to the On position bypasses
                                                                      the operational firmware image and
                                                                      performs a BMC firmware update, if the
                                                                      normal firmware update procedure
                                                                      results in an inoperative BMC.
                                                                      Note: Use this switch only if the normal
                                                                      firmware update procedure fails and the
                                                                      operational firmware image is
                                                                      corrupted. Use of this switch disables
                                                                      normal baseboard management
                                                                      controller operation.

      SW8-4                         Wake on LAN (WOL) disable         Changing this switch to the On position
                                                                      disables WOL.



KVM cable
Use this information for details about the KVM cable.

Use the KVM cable to connect external I/O devices to the compute node. The KVM cable connects through
the KVM connector (see “Compute node controls, connectors, and LEDs” on page 13). The console breakout
cable has connectors for a display device (video), two USB 2.0 connectors for a USB keyboard and mouse,
and a serial interface connector.




20     ThinkSystem SN550 Compute Node Setup Guide
                                                                                           WSOU-ARISTA001372
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 30 of 103



The following illustration identifies the connectors and components on the KVM cable.




Figure 8. Connectors and components on the KVM cable

Table 13. Connectors and components on the KVM cable

 1 Serial connector                                     4 Video connector (blue)

 2 Captive screws                                       5 USB 2.0 ports (2)

 3 to KVM connector



Parts list
Use the parts list to identify each of the components that are available for your compute node.

For more information about ordering the parts shown in Figure 9 “Compute node components” on page 22:

https://datacentersupport.lenovo.com/products/servers/thinksystem/sn550/7x16/parts

Note: Depending on the model, your compute node might look slightly different from the illustration.




                                                                         Chapter 2. Compute node components 21
                                                                                         WSOU-ARISTA001373
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 31 of 103




Figure 9. Compute node components

The parts listed in the following table are identified as one of the following:
• Tier 1 customer replaceable unit (CRU): Replacement of Tier 1 CRUs is your responsibility. If Lenovo
  installs a Tier 1 CRU at your request with no service agreement, you will be charged for the installation.
• Tier 2 customer replaceable unit (CRU): You may install a Tier 2 CRU yourself or request Lenovo to
  install it, at no additional charge, under the type of warranty service that is designated for your server.
• Field replaceable unit (FRU): FRUs must be installed only by trained service technicians.
• Consumable and Structural parts: Purchase and replacement of consumable and structural parts
  (components, such as a cover or bezel) is your responsibility. If Lenovo acquires or installs a structural
  component at your request, you will be charged for the service.




22   ThinkSystem SN550 Compute Node Setup Guide
                                                                                              WSOU-ARISTA001374
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 32 of 103



Table 14. Parts list
 Index      Description                             Consumable       Tier 1 CRU        Tier 2 CRU     FRU
                                                    and
                                                    Structural
                                                    part

 For more information about ordering the parts shown in Figure 9 “Compute node components” on page 22:
 https://datacentersupport.lenovo.com/products/servers/thinksystem/sn550/7x16/parts

 1          Compute node cover                             √

 2          Processor heat sink filler                     √

 3          I/O expansion adapter                                           √

 4          Trusted Cryptographic Module                                                                    √

 5          Air baffle                                     √

 6          Fabric connector                                                √

 7          DRAM DIMM                                                       √

 8          DC Persistent Memory Module                                     √
            (DCPMM)
 9          M.2 backplane                                                   √

 10         M.2 retainer clip                                               √

 11         Drive bay filler                               √

 12         2.5-inch drive                                                  √

 13         RAID adapter                                                    √

 14         Storage cage                                   √

 15         2.5-inch drive backplane                                        √

 16         Processor 2, heat sink, and clip                                                                √
            assembly

 17         Processor 1, heat sink, and clip                                                                √
            assembly

 18         CMOS battery (CR2032)                          √

 19         System board                                                                                    √




                                                                                Chapter 2. Compute node components 23
                                                                                                WSOU-ARISTA001375
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 33 of 103




24   ThinkSystem SN550 Compute Node Setup Guide
                                                                  WSOU-ARISTA001376
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 34 of 103




Chapter 3. Compute node hardware setup
To set up the compute node, install any options that have been purchased, cable the compute node,
configure and update the firmware, and install the operating system.


Compute node setup checklist
Use the compute node setup checklist to ensure that you have performed all tasks that are required to set up
your compute node.

The compute node setup procedure varies depending on the configuration of the compute node when it was
delivered. In some cases, the compute node is fully configured and you just need to connect the compute
node to the network and an ac power source, and then you can power on the compute node. In other cases,
the compute node needs to have hardware options installed, requires hardware and firmware configuration,
and requires an operating system to be installed.

The following steps describe the general procedure for setting up a compute node:
 1. Unpack the compute node package. See “Compute node package contents” on page 3.
 2. Set up the compute node hardware.
     a. Install the required compute node components. See the related topics in “Install compute node
        hardware options” on page 29.
     b. Install the compute node into the chassis.
     c. Make sure the chassis is connected to power.
     d. Connect the management controller to the network.
     e. Power on the compute node.

        Note: You can access the management processor interface to configure the system without
        powering on the compute node. Whenever the compute node is connected to power, the
        management processor interface is available. For details about accessing the management compute
        node processor, see:http://sysmgt.lenovofiles.com/help/topic/
        com.lenovo.systems.management.xcc.doc/dw1lm_c_chapter2_openingandusing.html
     f. Validate that the compute node hardware was set up successfully. See “Validate compute node
        setup” on page 59.
 3. Configure the system.
     a. Connect the Lenovo XClarity Controller to the management network. See “Set the network
        connection for the Lenovo XClarity Controller” on page 61.
     b. Update the firmware for the compute node, if necessary. See “Update the firmware” on page 62.
     c. Configure the firmware for the compute node. See “Configure the firmware” on page 66.
        The following information is available for RAID configuration:
        • https://lenovopress.com/lp0578-lenovo-raid-introduction
        • https://lenovopress.com/lp0579-lenovo-raid-management-tools-and-resources
     d. Install the operating system. See “Deploy the operating system” on page 78.
     e. Back up the compute node configuration. See “Back up the compute node configuration” on page
        79.
     f. Install the applications and programs for which the compute node is intended to be used.



© Copyright Lenovo 2017, 2021                                                                             25
                                                                                      WSOU-ARISTA001377
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 35 of 103



Notes:
• The first generation Chassis Management Module (CMM1; 68Y7030) is not supported by the ThinkSystem
  SN550 compute node.
• The second generation Chassis Management Module (CMM2; 00FJ669) must be at firmware level 1.6.1 or
  above to support the ThinkSystem SN550 compute node. This applies to both CMMs that are installed in
  the chassis.


Installation Guidelines
Use the installation guidelines to install components in your server.

Before installing optional devices, read the following notices carefully:

Attention: Prevent exposure to static electricity, which might lead to system halt and loss of data, by
keeping static-sensitive components in their static-protective packages until installation, and handling these
devices with an electrostatic-discharge wrist strap or other grounding system.
• Read the safety information and guidelines to ensure that you work safely.
     – A complete list of safety information for all products is available at:
       http://thinksystem.lenovofiles.com/help/topic/safety_documentation/pdf_files.html
     – The following guidelines are available as well: “Handling static-sensitive devices” on page 28 and
       “Working inside the server with the power on” on page 28.
• Make sure the components you are installing are supported by the server. For a list of supported optional
  components for the server, see https://static.lenovo.com/us/en/serverproven/index.shtml.
• When you install a new server, download and apply the latest firmware. This will help ensure that any
  known issues are addressed, and that your server is ready to work with optimal performance. Go to
  ThinkSystem SN550 Drivers and Software to download firmware updates for your server.

     Important: Some cluster solutions require specific code levels or coordinated code updates. If the
     component is part of a cluster solution, verify that the latest level of code is supported for the cluster
     solution before you update the code.
• Before you remove a compute node from the Flex System chassis, you must shut down the operating
  system and turn off the compute node. You do not have to shut down the chassis itself.
• It is good practice to make sure that the server is working correctly before you install an optional
  component.
• Keep the working area clean, and place removed components on a flat and smooth surface that does not
  shake or tilt.
• Do not attempt to lift an object that might be too heavy for you. If you have to lift a heavy object, read the
  following precautions carefully:
     – Make sure that you can stand steadily without slipping.
     – Distribute the weight of the object equally between your feet.
     – Use a slow lifting force. Never move suddenly or twist when you lift a heavy object.
     – To avoid straining the muscles in your back, lift by standing or by pushing up with your leg muscles.
• Back up all important data before you make changes related to the disk drives.
• Have a small flat-blade screwdriver, a small Phillips screwdriver, and a T8 torx screwdriver available.
• To view the error LEDs on the system board and internal components, leave the power on.
• You do not have to turn off the server to remove or install hot-swap power supplies, hot-swap fans, or hot-
  plug USB devices. However, you must turn off the server before you perform any steps that involve



26     ThinkSystem SN550 Compute Node Setup Guide
                                                                                                 WSOU-ARISTA001378
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 36 of 103



  removing or installing adapter cables, and you must disconnect the power source from the server before
  you perform any steps that involve removing or installing a riser card.
• Blue on a component indicates touch points, where you can grip to remove a component from or install it
  in the server, open or close a latch, and so on.
• The Red strip on the drives, adjacent to the release latch, indicates that the drive can be hot-swapped if
  the server and operating system support hot-swap capability. This means that you can remove or install
  the drive while the server is still running.

  Note: See the system specific instructions for removing or installing a hot-swap drive for any additional
  procedures that you might need to perform before you remove or install the drive.
• After finishing working on the server, make sure you reinstall all safety shields, guards, labels, and ground
  wires.

Safety inspection checklist
Use the information in this section to identify potentially unsafe conditions with your solution. As each
machine was designed and built, required safety items were installed to protect users and service
technicians from injury.

CAUTION:
This equipment must be installed or serviced by trained personnel, as defined by the NEC, IEC 62368-
1 & IEC 60950-1, the standard for Safety of Electronic Equipment within the Field of Audio/Video,
Information Technology and Communication Technology. Lenovo assumes you are qualified in the
servicing of equipment and trained in recognizing hazards energy levels in products. Access to the
equipment is by the use of a tool, lock and key, or other means of security, and is controlled by the
authority responsible for the location.

Important: Electrical grounding of the solution is required for operator safety and correct system function.
Proper grounding of the electrical outlet can be verified by a certified electrician.

Use the following checklist to verify that there are no potentially unsafe conditions:
 1. Make sure that the power is off and the power cord is disconnected.
 2. Check the power cord.
    • Make sure that the third-wire ground connector is in good condition. Use a meter to measure third-
      wire ground continuity for 0.1 ohm or less between the external ground pin and the frame ground.
    • Make sure that the power cord is the correct type.
       To view the power cords that are available for the solution:
       a. Go to:
           http://dcsc.lenovo.com/#/
       b. In the Customize a Model pane:
            1) Click Select Options/Parts for a Model.
            2) Enter the machine type and model for your solution.
       c. Click the Power tab to see all line cords.
    • Make sure that the insulation is not frayed or worn.
 3. Check for any obvious non-Lenovo alterations. Use good judgment as to the safety of any non-Lenovo
    alterations.
 4. Check inside the solution for any obvious unsafe conditions, such as metal filings, contamination, water
    or other liquid, or signs of fire or smoke damage.



                                                                        Chapter 3. Compute node hardware setup 27
                                                                                            WSOU-ARISTA001379
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 37 of 103



 5. Check for worn, frayed, or pinched cables.
 6. Make sure that the power-supply cover fasteners (screws or rivets) have not been removed or tampered
    with.

System reliability guidelines
Review the system reliability guidelines to ensure proper system cooling and reliability.

Make sure the following requirements are met:
• To ensure proper cooling, the Flex System chassis is not operated without a compute node or node bay
  filler in each node bay.
• When the server comes with redundant power, a power supply must be installed in each power-supply
  bay.
• Adequate space around the server must be spared to allow server cooling system to work properly. Leave
  approximately 50 mm (2.0 in.) of open space around the front and rear of the server. Do not place any
  object in front of the fans.
• For proper cooling and airflow, refit the server cover before you turn the power on. Do not operate the
  server for more than 30 minutes with the server cover removed, for it might damage server components.
• Cabling instructions that come with optional components must be followed.
• A failed fan must be replaced within 48 hours since malfunction.
• A removed hot-swap fan must be replaced within 30 seconds after removal.
• A removed hot-swap drive must be replaced within two minutes after removal.
• A removed hot-swap power supply must be replaced within two minutes after removal.
• Every air baffle that comes with the server must be installed when the server starts (some servers might
  come with more than one air baffle). Operating the server with a missing air baffle might damage the
  processor.
• All processor sockets must contain either a socket cover or a processor with heat sink.
• When more than one processor is installed, fan population rules for each server must be strictly followed.

Working inside the server with the power on
Guidelines to work inside the server with the power on.

Attention: The server might stop and loss of data might occur when internal server components are
exposed to static electricity. To avoid this potential problem, always use an electrostatic-discharge wrist
strap or other grounding systems when working inside the server with the power on.
• Avoid loose-fitting clothing, particularly around your forearms. Button or roll up long sleeves before
  working inside the server.
• Prevent your necktie, scarf, badge rope, or long hair from dangling into the server.
• Remove jewelry, such as bracelets, necklaces, rings, cuff links, and wrist watches.
• Remove items from your shirt pocket, such as pens and pencils, in case they fall into the server as you
  lean over it.
• Avoid dropping any metallic objects, such as paper clips, hairpins, and screws, into the server.

Handling static-sensitive devices
Use this information to handle static-sensitive devices.




28   ThinkSystem SN550 Compute Node Setup Guide
                                                                                            WSOU-ARISTA001380
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 38 of 103



Attention: Prevent exposure to static electricity, which might lead to system halt and loss of data, by
keeping static-sensitive components in their static-protective packages until installation, and handling these
devices with an electrostatic-discharge wrist strap or other grounding system.

• Limit your movement to prevent building up static electricity around you.
• Take additional care when handling devices during cold weather, for heating would reduce indoor
  humidity and increase static electricity.
• Always use an electrostatic-discharge wrist strap or other grounding system, particularly when working
  inside the server with the power on.
• While the device is still in its static-protective package, touch it to an unpainted metal surface on the
  outside of the server for at least two seconds. This drains static electricity from the package and from your
  body.
• Remove the device from the package and install it directly into the server without putting it down. If it is
  necessary to put the device down, put it back into the static-protective package. Never place the device
  on the server or on any metal surface.
• When handling a device, carefully hold it by the edges or the frame.
• Do not touch solder joints, pins, or exposed circuitry.
• Keep the device from others’ reach to prevent possible damages.


Install compute node hardware options
This section includes instructions for performing initial installation of optional hardware. Each component
installation procedure references any tasks that need to be performed to gain access to the component
being replaced.

Installation procedures are presented in the optimum sequence to minimize work.

Attention: To ensure the components you install work correctly without problems, read the following
precautions carefully.
• Make sure the components you are installing are supported by the server. For a list of supported optional
  components for the server, see https://static.lenovo.com/us/en/serverproven/index.shtml.
• Always download and apply the latest firmware. This will help ensure that any known issues are
  addressed, and that your server is ready to work with optimal performance. Go to ThinkSystem SN550
  Drivers and Software to download firmware updates for your server.
• It is good practice to make sure that the server is working correctly before you install an optional
  component.
• Follow the installation procedures in this section and use appropriate tools. Incorrectly installed
  components can cause system failure from damaged pins, damaged connectors, loose cabling, or loose
  components.

Remove the top cover
Remove the top cover by pulling up the cover-release latch and sliding the cover toward the rear of the
server.

 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
    S012




                                                                       Chapter 3. Compute node hardware setup 29
                                                                                           WSOU-ARISTA001381
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 39 of 103




     CAUTION:
     Hot surface nearby.
     S014




     CAUTION:
     Hazardous voltage, current, and energy levels might be present. Only a qualified service
     technician is authorized to remove the covers where the label is attached.
     S021




     CAUTION:
     Hazardous energy is present when the blade is connected to the power source. Always replace
     the blade cover before installing the blade.
     S033




     CAUTION:
     Hazardous energy present. Voltages with hazardous energy might cause heating when shorted
     with metal, which might result in spattered metal, burns, or both.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.

To remove the compute node cover, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482
Step 1.   Press on the release button and the push point at the same time and slide the cover toward the rear
          of the compute node.
Step 2.   Lift the cover away from the compute node.




30   ThinkSystem SN550 Compute Node Setup Guide
                                                                                          WSOU-ARISTA001382
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 40 of 103




          Figure 10. Compute node cover removal

Step 3.   Lay the cover flat or store it for future use.

Remove the air baffle
If you intend to install DIMMs in the compute node, you must first remove the air baffle from the compute
node. Remove the air baffle by placing your fingers under the air baffle and lifting it out of the compute node.

Before removing the air baffle:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
    S012




    CAUTION:
    Hot surface nearby.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).

To remove the air baffle, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482




                                                                       Chapter 3. Compute node hardware setup 31
                                                                                           WSOU-ARISTA001383
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 41 of 103




Figure 11. Air baffle removal

Step 1.    Lift the air baffle up and set it aside.

           Attention: For proper cooling and airflow, reinstall the air baffle before you turn on the compute
           node. Operating the compute node with the air baffle removed might damage compute node
           components.

After removing the air baffle, begin installing any options that you have purchased.

Remove the 2.5-inch drive backplane
Use this information to remove the 2.5-inch drive backplane.

Before you remove the 2.5-inch drive backplane, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).

Notes:
• Several different types of 2.5-inch drive backplanes can be installed in the compute node. For example,
  some 2.5-inch drive backplanes come with a lever, while others don’t (refer to the illustrations below). All
  are removed and installed in a similar manner.
• See the documentation that comes with an optional drive backplane for device-specific information and
  information about removing other components that might be included as part of the option.
• If necessary, remove the RAID adapter to more easily access the drive backplane. (see “Remove the RAID
  adapter” on page 33).

To remove the 2.5-inch drive backplane, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482




32    ThinkSystem SN550 Compute Node Setup Guide
                                                                                             WSOU-ARISTA001384
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 42 of 103




Figure 12. 2.5-inch drive backplane removal

Step 1.   Remove any drive bay fillers; then, pull the drives out slightly from the bays to disengage them from
          the backplane.
Step 2.   Lift out the 2.5-inch drive backplane.

If you are instructed to return the component or optional device, follow all packaging instructions, and use
any packaging materials for shipping that are supplied to you.

Remove the RAID adapter
Use this information to remove the RAID adapter.

Before you remove the RAID adapter, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).

The RAID adapter uses a specific drive backplane.
• If you need to remove the RAID adapter to access components on the system board (for example DIMM
  sockets 13-24), there is no need to remove the backplane.
• If you are removing only the RAID adapter to replace it, there is no need to remove the backplane.

To remove the RAID adapter, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482
Step 1.   Locate the RAID adapter installed in the compute node.
Step 2.   Remove the RAID adapter.




                                                                      Chapter 3. Compute node hardware setup 33
                                                                                          WSOU-ARISTA001385
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 43 of 103




         Figure 13. RAID adapter removal

         a.   Rotate the lever on the hard disk drive backplane to disengage the RAID adapter from the
              backplane connector.
         b.   Lift the RAID adapter and remove it from the compute node.

If you are instructed to return the component or optional device, follow all packaging instructions, and use
any packaging materials for shipping that are supplied to you.

Install a 2.5-inch drive backplane
Use this information to install a 2.5-inch drive backplane option.

Before you install a 2.5-inch drive backplane, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).

Notes:
• Several different types of 2.5-inch drive backplanes can be installed in the compute node. For example,
  some 2.5-inch drive backplanes come with a lever, while others don’t (refer to the illustrations below). All
  are removed and installed in a similar manner.
• See the documentation that comes with an optional 2.5-inch drive backplane for device-specific
  information and information about installing other components that might be included as part of the option
  or about other components or modules that must be installed to use the option. For example, some
  optional 2.5-inch drive backplanes might require installation of a second processor.

To install a 2.5-inch drive backplane, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482




34   ThinkSystem SN550 Compute Node Setup Guide
                                                                                            WSOU-ARISTA001386
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 44 of 103




Figure 14. 2.5-inch drive backplane installation

Step 1.    Align the backplane with the storage cage and the connector on the system board and press the
           backplane into position until it is fully seated in the connector.

           Note: All 2.5-inch drive backplanes use the same connector on the system board; however, there
           are two alignment slots in the storage cage to accommodate different backplane types. Make sure
           that you align the backplane and system board connectors when inserting the backplane in the
           storage cage.

After you install the 2.5-inch drive backplane, complete the following steps:
• If the RAID adapter was removed, install it now. (see “Install a RAID adapter” on page 51).
• Install any removed storage drives and drive bay fillers (see “Install a 2.5-inch hot-swap drive” on page
   35).

  Note: Install storage drives in the same bay locations as from which they were removed.
• Install the compute node cover (see “Install the compute node cover” on page 54 ).
• Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).

Install a 2.5-inch hot-swap drive
Use this information to install a 2.5-inch hot-swap drive option.

Before you install a 2.5-inch hot-swap drive, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.

The compute node has two 2.5-inch drive bays for installing hot-swap drives. One drive might already be
installed in the compute node. If the compute node is equipped with one drive, you can install an additional
drive. RAID level-0 (striping) can be configured on a compute node with a single drive installed. A minimum of
two disk drives of the same interface type must be installed to implement and manage RAID level-1
(mirroring) arrays. See the Lenovo ThinkSystem SN550 Type 7X16 Setup Guide for more information.

To install a 2.5-inch hot-swap drive, complete the following steps:
Watch the procedure. A video of the installation process is available:


                                                                      Chapter 3. Compute node hardware setup 35
                                                                                          WSOU-ARISTA001387
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 45 of 103



• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482




Figure 15. 2.5-inch hot-swap drive installation

Step 1.    Identify the drive bay in which you plan to install the hot-swap drive.
Step 2.    If a drive bay filler is installed, remove it from the compute node by pulling the release lever and
           sliding the filler away from the compute node.
Step 3.    Touch the static-protective package that contains the hot-swap drive to any unpainted metal
           surface on the Lenovo Flex System chassis or any unpainted metal surface on any other grounded
           rack component; then, remove the drive from the package.
Step 4.    Open the release lever on the hot-swap drive and slide the drive into the bay until the lever catches
           on the bezel, then rotate the handle to fully seat the drive.
Step 5.    Lock the drive into place by closing the release lever.
Step 6.    Check the drive status LEDs to make sure that the drive is operating correctly.

Install a memory module
Use this information to install a memory module option.

Before installing a memory module, make sure that you understand the required installation order, depending
on whether you are implementing memory mirroring, memory rank sparing, or independent memory mode.
See “Memory module installation order” on page 40 for the required installation order.

If you are installing an optional processor, install it before installing memory modules. See “Install a
processor-heat-sink module” on page 49

Before you install a memory module, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).




36   ThinkSystem SN550 Compute Node Setup Guide
                                                                                               WSOU-ARISTA001388
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 46 of 103



To install a memory module, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482

Attention: Memory modules are sensitive to static discharge and require special handling. In addition to the
standard guidelines for Handling static-sensitive devices:
• Always wear an electrostatic-discharge strap when removing or installing memory modules. Electrostatic-
  discharge gloves can also be used.
• Never hold two or more memory modules together so that they touch. Do not stack memory modules
  directly on top of each other during storage.
• Never touch the gold memory module connector contacts or allow these contacts to touch the outside of
  the memory-module connector housing.
• Handle memory modules with care: never bend, twist, or drop a memory module.
• Do not use any metal tools (such as jigs or clamps) to handle the memory modules, because the rigid
  metals may damage the memory modules.
• Do not insert memory modules while holding packages or passive components, which can cause package
  cracks or detachment of passive components by the high insertion force.

Note: Remove or install memory modules for one processor at a time.
Step 1.   Locate the memory module connectors. Determine which memory module connector you want to
          install the memory module.
Step 2.   Touch the static-protective package that contains the memory module to any unpainted metal
          surface on the Lenovo Flex System chassis or any unpainted metal surface on any other grounded
          rack component in the rack in which you are installing the memory module for at least 2 seconds;
          then, remove the memory module from its package.
Step 3.   Make sure that both retaining clips on the memory module connector are in the open position.

          Attention:
          • memory modules are static-sensitive devices. The package must be grounded before it is
            opened.
          • To avoid breaking the retaining clips or damaging the memory module connector, handle the
            clips gently.




                                                                     Chapter 3. Compute node hardware setup 37
                                                                                         WSOU-ARISTA001389
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 47 of 103




          Figure 16. Opening retaining clip

          Notes:
          • If necessary, due to space constraints, you can use a pointed tool to open the retaining clips.
            Place the tip of the tool in the recess on the top of the retaining clip; then, carefully rotate the
            retaining clip away from the memory module connector.
          • The retaining clips for adjacent memory module connectors of processor one and processor two
            can not be open at the same time. Remove or install the memory modules for each processor
            one at a time.
Step 4.   Turn the memory module so that the memory module keys align correctly with the memory module
          connector on the system board, and gently place the memory module on the connector with both
          hands.
Step 5.   Firmly press both ends of the memory module straight down into the memory module connector
          until the retaining clips snap into the locked position.




38   ThinkSystem SN550 Compute Node Setup Guide
                                                                                               WSOU-ARISTA001390
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 48 of 103




          Figure 17. Memory module installation

Step 6.   Make sure that the small tabs on the retaining clips engage the notches on the memory module. If
          there is a gap between the memory module and the retaining clips, the memory module has not
          been correctly installed. Press the memory module firmly into the connector, and then press the
          retaining clips toward the memory module until the tabs are fully seated.

          Note: Retaining clips on the memory module connectors must be in the closed position to install
          the air baffle.

After you install the memory module, complete the following steps:
• Install the air baffle (see “Install the air baffle” on page 54).

  Attention: To maintain proper system cooling, do not operate the compute node without an air baffle
  installed over the memory module connectors.
• Install the compute node cover (see “Install the compute node cover” on page 54 ).
• Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).

Memory configuration
Memory performance depends on several variables, such as memory mode, memory speed, memory ranks,
memory population and processor.

Information about optimizing memory performance and configuring memory is available at the Lenovo Press
website:

https://lenovopress.com/servers/options/memory




                                                                      Chapter 3. Compute node hardware setup 39
                                                                                          WSOU-ARISTA001391
            Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 49 of 103



In addition, you can take advantage of a memory configurator, which is available at the following site:

http://1config.lenovo.com/#/memory_configuration

Specific information about the required installation order of memory modules in your compute node based
on the system configuration and memory mode that you are implementing is shown below.




Figure 18. DIMM and processor location

Table 15. DIMM and processor location

 1 DIMM connectors 13–18                                         4 Processor socket 1

 2 Processor socket 2                                            5 DIMM connectors 7–12

 3 DIMM connectors 1–6                                           6 DIMM connectors 19–24


Table 16. Channel and slot information of DIMMs around processor 1 and 2

The memory-channel configuration table is a three-column table that shows the relationship between the
processors, memory controllers, memory channels, slot number and the DIMM connectors.

 Integrated Memory Controller
                                                     Controller 0                            Controller 1
 (iMC)

 Channel                               Channel 2     Channel 1      Channel 0    Channel 0   Channel 1      Channel 2
 Slot                                    0     1      0      1       0     1      1     0     1      0      1      0
 DIMM connector (processor 1)            1     2      3      4       5     6      7     8     9     10      11    12
 DIMM connector (processor 2)           24    23      22     21      20    19    18     17   16     15      14    13


Memory module installation order
DIMMs must be installed in a specific order based on the memory configuration that you implement on your
compute node.

The following memory configurations are available:

Independent memory mode population sequence
For information about independent memory mode, see “Independent memory mode” on page 72.



40      ThinkSystem SN550 Compute Node Setup Guide
                                                                                                    WSOU-ARISTA001392
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 50 of 103



Memory mirroring population sequence
For information about memory mirroring, see “Memory mirroring mode” on page 73.

Memory rank sparing population sequence
For information about memory rank sparing, see “Memory rank sparing mode” on page 74.

DC Persistent Memory Module (DCPMM) setup
Follow the instructions in this section to complete required setup before installing DCPMMs for the first time,
determine the most suitable configuration, and install memory modules accordingly.

Complete the following steps to finish system setup to support DCPMMs, and install the memory modules
according to the designated combination.

 1. Update the system firmware to the latest version that supports DCPMMs (see “Update the firmware” on
    page 62).
 2. Refer to “DC Persistent Memory Module (DCPMM) installation order” on page 41 to determine the
    DCPMM combination and check the compatibility of the installed processors.
 3. Make sure to meet all the following requirements before installing DCPMMs.
    • All the DCPMMs that are installed must have the same part number.
    • All the DRAM DIMMs that are installed must have the same type, rank, and capacity with minimum
      capacity of 16 GB. It is recommended to use Lenovo DRAM DIMMs of the same part number.
 4. Replace the processors if necessary (see “Processor and heat sink replacement” in Maintenance
    Manual).
 5. Remove all the memory modules that are installed (see “Remove a memory module” in Maintenance
    Manual).
 6. Follow the slot combination in “DC Persistent Memory Module (DCPMM) installation order” on page 41
    to install all the DCPMMs and DRAM DIMMs (see “Install a memory module” on page 36).
 7. Check and update the DCPMM firmware to make sure it is at the latest level (see https://
    sysmgt.lenovofiles.com/help/topic/com.lenovo.lxca.doc/update_fw.html).

Notes:
• When adding more DCPMM to the existing configuration, make sure to update all the DCPMM firmware to
  the latest level.
• The system currently supports only Memory Mode with DCPMM. Any operation that changes the system
  to other modes with DCPMM could cause data lost or damage in certain circumstances.

DC Persistent Memory Module (DCPMM) installation order
This section contains information of how to install DC Persistent Memory Module (DCPMM) and DRAM
DIMMs.

For more information about the processors compatibility, see https://static.lenovo.com/us/en/serverproven/
index.shtml.

• Before installing DCPMMs and DRAM DIMMs, refer to “DC Persistent Memory Module (DCPMM) setup”
  on page 41 and make sure to meet all the requirements.
• To verify if the presently installed processors support DCPMMs, examine the four digits in the processor
  description. Only the processors with description meeting both of the following requirements support
  DCPMMs.
  – The first digit is 5 or a larger number.



                                                                       Chapter 3. Compute node hardware setup 41
                                                                                           WSOU-ARISTA001393
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 51 of 103



     – The second digit is 2.
     Example: Intel Xeon 5215L and Intel Xeon Platinum 8260M
     If the presently installed processors do not support DCPMMs, replace them with the processors that
     support DCPMMs.
• Supported memory capacity range varies with the following types of DCPMMs.
  – Large memory tier (L): The processors with L after the four digits (for example: Intel Xeon 5215L)
    support up to 4.5 TB of memory capacity per processor
  – Medium memory tier (M): The processors with M after the four digits (for example: Intel Xeon Platinum
    8260M) support up to 2 TB of memory capacity per processor
  – Other: Other processors that support DCPMMs (for example: Intel Xeon Gold 5222) support up to 1 TB
    of memory capacity per processor

To install DC Persistent Memory Module (DCPMM), refer to:

“DC Persistent Memory Module - Memory Mode” on page 76

In addition, you can take advantage of a memory configurator, which is available at the following site:

http://1config.lenovo.com/#/memory_configuration

Install the flash power module
Use this information to install the flash power module.

Before you install the flash power module, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.

Note: This section only applies to RAID adapters that come with a flash power module.

To install the flash power module, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482




42     ThinkSystem SN550 Compute Node Setup Guide
                                                                                           WSOU-ARISTA001394
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 52 of 103

             X




Figure 19. Flash power module installation

Step 1.   Orient the flash power module with the cable side facing the retaining clip on the RAID adapter;
          then, feed the cable up through the flash power module holder.
Step 2.   Slide the flash power module into the holder.
Step 3.   Connect the flash power module cable to its connector on the RAID adapter. The connector is
          keyed. Press the cable into the connector until the connector retaining clip snaps in place.
Step 4.   Route the flash power module cable through the notch in the holder; then, press the flash power
          module forward to seat it in the holder.

          Attention: It is important to route the flash power module cable through the notch in holder to
          prevent the cable from catching on the DIMM connector latches when the RAID adapter is installed
          in a ThinkSystem node.

After you install the flash power module, complete the following steps:
 1. Install the RAID adapter in the compute node. (see “Install a RAID adapter” on page 51).
 2. Install the compute node cover (see “Install the compute node cover” on page 54 ).
 3. Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).

Install an I/O expansion adapter
Use this information to install an I/O expansion adapter option

Before you install an I/O expansion adapter, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).

This component can be installed as an optional device or as a CRU. The installation procedure is the same
for the optional device and the CRU.



                                                                      Chapter 3. Compute node hardware setup 43
                                                                                          WSOU-ARISTA001395
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 53 of 103



The optional Flex System PCIe Expansion Node supports additional PCIe adapters and I/O expansion
adapters to provide a cost-effective way for you to increase and customize the capabilities of the compute
node. For additional information, see "PCIe Expansion Node" at http://flexsystem.lenovofiles.com/help/topic/
com.lenovo.acc.pme.doc/product_page.html.

Attention: When installing an I/O adapter in one of the I/O expansion connectors, make sure the numbers in
the Hexagon and Pentagon on the I/O expansion connector (see the service labeling on top of the compute
node cover for details) corresponds to the particular shape and numbering of the I/O module bay on the Flex
chassis (see the service labeling at the top on the rear of the chassis for details). If the correlation is incorrect,
communication with the chassis may fail.




Figure 20. Service labeling on the rear of the chassis




Figure 21. Hexagon and Pentagon number location on the I/O expansion connector

To install an I/O expansion adapter, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO


44    ThinkSystem SN550 Compute Node Setup Guide
                                                                                                 WSOU-ARISTA001396
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 54 of 103



• Youku: http://list.youku.com/albumlist/show/id_50481482




Figure 22. I/O expansion adapter installation

Step 1.   Locate the I/O expansion connectors.
Step 2.   Remove the expansion cover from the connector, if one is present.
Step 3.   Touch the static-protective package that contains the expansion adapter to any unpainted metal
          surface on the Lenovo Flex System chassis or any unpainted metal surface on any other grounded
          rack component; then, remove the expansion adapter from the package.
Step 4.   Rotate the retention clips outward.
Step 5.   Orient the connector on the expansion adapter with the I/O expansion connector and alignment
          pins on the system board; then, press the adapter into the I/O expansion connector.
Step 6.   Firmly press on the indicated locations to seat the expansion adapter in the connector and over the
          alignment pins.
Step 7.   Close the retention clips to secure the adapter.

After you install the I/O expansion adapter, complete the following steps:
 1. Install the compute node cover (see “Install the compute node cover” on page 54 ).
 2. Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).
 3. See the documentation that comes with the expansion adapter for device-driver and configuration
    information to complete the installation.

Install the M.2 backplane
Use this information to install the M.2 backplane.

Before you install the M.2 backplane, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).

To install the M.2 backplane, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482


                                                                      Chapter 3. Compute node hardware setup 45
                                                                                          WSOU-ARISTA001397
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 55 of 103




Figure 23. M.2 backplane installation

Step 1.   Align the openings located at the bottom of the blue plastic supports at each end of the M.2
          backplane with the guide pin on the system board and T-head pins on the hard drive cage; then,
          insert the backplane in the system board connector. Press down on the M.2 backplane to fully seat
          it.

After you install the M.2 backplane, complete the following steps:
 1. Install the compute node cover (see “Install the compute node cover” on page 54 ).
 2. Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).
 3. See the documentation that comes with the M.2 backplane for device-driver and configuration
    information to complete the installation.

Install an M.2 drive
Use this information to install an M.2 drive option.

Before you install an M.2 drive in the M.2 backplane, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).
 4. Touch the static-protective package that contains the M.2 drive to any unpainted metal surface on the
    chassis or any unpainted metal surface on any other grounded rack component; then, remove the M.2
    drive from the package.
 5. Make sure the retainer on the M.2 backplane is in the correct keyhole to accommodate the particular
    size of the M.2 drive you wish to install (see “Adjust the position of the retainer on the M.2 backplane” on
    page 48).

To install an M.2 drive in the M.2 backplane, complete the following steps:
Watch the procedure. A video of the installation process is available:


46   ThinkSystem SN550 Compute Node Setup Guide
                                                                                            WSOU-ARISTA001398
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 56 of 103



• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482
Step 1.   Locate the connector on each side of the M.2 backplane.

          Notes:
          • Some M.2 backplanes support two identical M.2 drives. When two drives are installed, align and
            support both drives when sliding the retainer forward to secure the drives.
          • Install the M.2 drive in slot 0 first.




          Figure 24. M.2 drive slot

          Table 17. M.2 drive slot
           1 Slot 0                                            2 Slot 1

Step 2.   Insert the M.2 drive at an angle (approximately 30 degrees) into the connector and rotate it until the
          notch catches on the lip of the retainer; then, slide the retainer forward (toward the connector) to
          secure the M.2 drive in the M.2 backplane.




          Figure 25. M.2 drive installation

          Attention: When sliding the retainer forward, make sure the two nubs on the retainer enter the
          small holes on the M.2 backplane. Once they enter the holes, you will hear a soft “click” sound.




                                                                          Chapter 3. Compute node hardware setup 47
                                                                                              WSOU-ARISTA001399
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 57 of 103




          Figure 26. M.2 drive installation

After you install the M.2 drive into the M.2 backplane, complete the following steps:
 1. Install the M.2 backplane (see “Install the M.2 backplane” on page 45).
 2. Install the compute node cover (see “Install the compute node cover” on page 54 ).
 3. Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).
 4. See the documentation that comes with the expansion adapter for device-driver and configuration
    information to complete the installation.

Adjust the position of the retainer on the M.2 backplane
Use this information to adjust the position of the retainer on the M.2 backplane.

Before you adjust the position of the retainer on the M.2 backplane, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.

To adjust the position of the retainer on the M.2 backplane, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482
Step 1.   Locate the correct keyhole that the retainer should be installed into to accommodate the particular
          size of the M.2 drive you wish to install.
Step 2.   Press both sides of the retainer and move it forward until it is in the large opening of the keyhole;
          then, remove it from the backplane.
Step 3.   Insert the retainer into the correct keyhole and slide it backwards until the nubs are in the holes.




48   ThinkSystem SN550 Compute Node Setup Guide
                                                                                              WSOU-ARISTA001400
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 58 of 103




         Figure 27. M.2 retainer adjustment


Install a processor-heat-sink module
The processor and heat sink are removed together as part of a processor-heat-sink-module (PHM)
assembly. PHM installation requires a Torx T30 driver.

Note: If you are installing multiple options relating to the compute system board, the PHM installation should
be performed first.

Attention:
• Each processor socket must always contain a PHM or a cover and heat sink baffle. When removing or
  installing a PHM, protect empty processor sockets with a cover.
• Do not touch the processor socket or processor contacts. Processor-socket contacts are very fragile and
  easily damaged. Contaminants on the processor contacts, such as oil from your skin, can cause
  connection failures.
• Remove and install only one PHM at a time. If the system board supports multiple processors, install the
  PHMs starting with the first processor socket.
• Do not allow the thermal grease on the processor or heat sink to come in contact with anything. Contact
  with any surface can compromise the thermal grease, rendering it ineffective. Thermal grease can damage
  components, such as electrical connectors in the processor socket. Do not remove the grease cover from
  a heat sink until you are instructed to do so.
• To ensure the best performance, check the manufacturing date on the new heat sink and make sure it
  does not exceed two years. Otherwise, wipe off the existing thermal grease and apply the new grease
  onto it for optimal thermal performance.

Notes:
• PHMs are keyed for the socket where they can be installed and for their orientation in the socket.
• See https://static.lenovo.com/us/en/serverproven/index.shtml for a list of processors supported for your
  compute node. All processors on the system board must have the same speed, number of cores, and
  frequency.
• Before you install a new PHM or replacement processor, update your system firmware to the latest level.
  See “Update the firmware” on page 62.
• Installing an additional PHM can change the memory requirements for your system. See “Install a memory
  module” on page 36 for a list of processor-to-memory relationships.
• The maximal capacity the system supports varies with the processor(s) installed:
  – L processors (model name ending with L): 4.5 TB
  – M processors (model name ending with M): 2 TB



                                                                      Chapter 3. Compute node hardware setup 49
                                                                                          WSOU-ARISTA001401
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 59 of 103



     – Other processors that support PMM: 1 TB
• When using Intel Xeon Gold 6126T 12C 125W 2.6 GHz Processor, Intel Xeon Gold 6144 8C 150W 3.5 GHz
  Processor, Intel Xeon Gold 6146 12C 165W 3.2 GHz Processor, Intel Xeon Platinum 8160T 24C 150W 2.1
  GHz Processor, or Intel Xeon Platinum 6244 8C 150W 3.6 GHz Processor, please note the following:
     – The ambient temperature should be less than 30°C.
     – When operating above 30°C or in the event of a fan failure, the server will continue to function as long
       as all the component’s temperature requirements are met. However, the performance may be reduced.
     – The noise level will be significantly higher than the base models.

Before installing a PHM:

Note: The PHM for your system might be different than the PHM shown in the illustrations.
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
      Watch the procedure. A video of the installation process is available:
      • YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
      • Youku: http://list.youku.com/albumlist/show/id_50481482
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).
 4. Remove the air baffle. See “Remove the air baffle” on page 31.




Figure 28. DIMM and processor location

Table 18. DIMM and processor location

 1 DIMM connectors 13-18                                   4 Processor socket 1

 2 Processor socket 2                                      5 DIMM connectors 7-12

 3 DIMM connectors 1-6                                     6 DIMM connectors 19-24


Complete the following steps to install a PHM.
Step 1.    Remove the processor socket cover, if one is installed on the processor socket, by placing your
           fingers in the half-circles at each end of the cover and lifting it from the system board.
Step 2.    Install the processor-heat-sink module on the system board.



50     ThinkSystem SN550 Compute Node Setup Guide
                                                                                            WSOU-ARISTA001402
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 60 of 103




          Figure 29. Installing a PHM

          a.   Align the triangular marks and guide pins on the processor socket with the PHM; then, insert
               the PHM into the processor socket.

               Attention: To prevent damage to components, make sure that you follow the indicated
               tightening sequence.
          b.   Fully tighten the Torx T30 captive fasteners in the installation sequence shown on the heat-sink
               label. Tighten the screws until they stop; then, visually inspect to make sure that there is no
               gap between the screw shoulder beneath the heat sink and the processor socket. (For
               reference, the torque required for the nuts to fully tighten is 1.4-1.6 newton-meters, 12-14
               inch-pounds).

After installing the PHM option:
 1. Install the air baffle (see “Install the air baffle” on page 54).
 2. Install the compute node cover (see “Install the compute node cover” on page 54 ).
 3. Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).

Install a RAID adapter
Use this information to install a RAID adapter option

Before you install a RAID adapter, complete the following steps:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).

To install a RAID adapter, complete the following steps:


                                                                        Chapter 3. Compute node hardware setup 51
                                                                                            WSOU-ARISTA001403
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 61 of 103



Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482
Step 1.   If a drive backplane is installed in the compute note that is not compatible with the RAID adapter,
          remove it (see “Remove the 2.5-inch drive backplane” on page 32).

          Note: All drive backplanes use the same connector on the system board; however, there are two
          alignment slots in the drive cage to accommodate different backplane types. Make sure that you
          align the backplane and system board connectors when inserting the backplane in the drive cage.
Step 2.   If you are installing both the RAID adapter and drive backplane, first install the backplane in the
          system-board assembly (see “Install a 2.5-inch drive backplane” on page 34). The drive backplane
          goes in the rear alignment slots on the drive cage.




          Figure 30. Drive backplane installation

Step 3.   Touch the static-protective package that contains the RAID adapter to an unpainted metal surface
          on any grounded rack component; then, remove the controller from the package.

          Note: For the Lenovo ThinkSystem RAID 930-4i-2GB 2 Drive Adapter Kit, make sure that the flash
          power module is installed before installing the controller in the compute node (see “Install the flash
          power module” on page 42 ).
Step 4.   Locate the RAID adapter connector on the drive backplane.
Step 5.   Orient the connector on the RAID adapter with the connector on the drive backplane.




52   ThinkSystem SN550 Compute Node Setup Guide
                                                                                             WSOU-ARISTA001404
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 62 of 103




          Figure 31. RAID adapter installation

Step 6.   Firmly press on the foam to seat the RAID adapter into the connector.




          Figure 32. RAID adapter installation

After you install the RAID adapter, complete the following steps:
 1. Install any removed storage drives and hard disk drive bay fillers (see “Install a 2.5-inch hot-swap drive”
    on page 35).

    Note: Install storage drives in the same bay locations as from which they were removed.
 2. Install the compute node cover (see “Install the compute node cover” on page 54 ).
 3. Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).
 4. Power on the compute node.
 5. Configure the RAID array (see “RAID configuration” on page 78 ).




                                                                       Chapter 3. Compute node hardware setup 53
                                                                                           WSOU-ARISTA001405
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 63 of 103



Install the air baffle
Use this procedure to install the air baffle.

 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.
 3. Remove the compute node cover (see “Remove the top cover” on page 29).

To install the air baffle, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482




Figure 33. Air baffle installation

Step 1.    Align the air baffle pins with the pin holes on both sides of the chassis; then, lower the air baffle into
           the compute node. Press the air baffle down until it is securely seated.

           Note: Close the retaining clip on each end of the DIMM connector before installing the air baffle.

After you install the air baffle, complete the following steps:
 1. Install the compute node cover (see “Install the compute node cover” on page 54).
 2. Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).

Install the compute node cover
Use this procedure to install the compute node cover.

Before installing the compute node cover:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
 2. Carefully lay the compute node on a flat, static-protective surface, orienting the compute node with the
    bezel pointing toward you.




54    ThinkSystem SN550 Compute Node Setup Guide
                                                                                                 WSOU-ARISTA001406
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 64 of 103



Attention: You cannot insert the compute node into the Lenovo Flex System chassis until the cover is
installed and closed. Do not attempt to override this protection.

S014




CAUTION:
Hazardous voltage, current, and energy levels might be present. Only a qualified service technician is
authorized to remove the covers where the label is attached.

Statement 21




CAUTION:
Hazardous energy is present when the compute node is connected to the power source. Always
replace the compute node cover before installing the compute node.

S033




CAUTION:
Hazardous energy present. Voltages with hazardous energy might cause heating when shorted with
metal, which might result in spattered metal, burns, or both.

Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482

Step 1.   Orient the cover so that the posts on the inside of the cover slide into the slots on the compute
          node.

          Note: Before you close the cover, make sure that the air baffle and all components are installed
          and seated correctly and that you have not left loose tools or parts inside the compute node.
          Retention clips that secure the I/O expansion adapters must be in the closed position to install the
          cover.




                                                                       Chapter 3. Compute node hardware setup 55
                                                                                           WSOU-ARISTA001407
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 65 of 103




          Figure 34. Compute node cover installation

Step 2.   Hold the front of the compute node and slide the cover forward to the closed position, until it clicks
          into place.

After you install the compute node cover, complete the following steps:
 1. Install the compute node into the chassis (see “Install the compute node in the chassis” on page 56 ).
 2. Power on the compute node.


Install the compute node in the chassis
Use this information to install the compute node in the chassis.

Before you install the compute node in the chassis:
 1. Read “Installation Guidelines” on page 26 to ensure that you work safely.
     S021




     CAUTION:
     Hazardous energy is present when the blade is connected to the power source. Always replace
     the blade cover before installing the blade.

To install the compute node in a chassis, complete the following steps:
Watch the procedure. A video of the installation process is available:
• YouTube: https://www.youtube.com/playlist?list=PLYV5R7hVcs-B4_LYuT9X1MRWBU6UzX9gO
• Youku: http://list.youku.com/albumlist/show/id_50481482




56   ThinkSystem SN550 Compute Node Setup Guide
                                                                                             WSOU-ARISTA001408
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 66 of 103




Figure 35. Compute node installation in chassis

Step 1.   Select the node bay.

          Notes:
            1. If you are reinstalling a compute node that you removed, you must install it in the same node
               bay from which you removed it. Some compute node configuration information and update
               options are established according to node bay number. Reinstalling a compute node into a
               different node bay can have unintended consequences. If you reinstall the compute node into
               a different node bay, you might have to reconfigure the compute node.
            2. To maintain proper system cooling, do not operate the Lenovo Flex System chassis without a
               compute node, or node bay filler in each node bay.
Step 2.   Make sure that the front handle on the compute node is in the fully open position.
Step 3.   Slide the compute node into the node bay until it stops.
Step 4.   Push the front handle on the front of the compute node to the closed position.

          Note: After the compute node is installed, the Lenovo XClarity Controller in the compute node
          initializes and synchronizes with the Chassis Management Module. The time required for a
          compute node to initialize varies by system configuration. The power LED flashes rapidly; the
          power button on the compute node does not respond until the power LED flashes slowly, indicating
          that the initialization process is complete.
Step 5.   Turn on the compute node.

          Important: If an Attention label is on the front panel of the compute node above the power button,
          read it; then, remove the label and discard it before turning on the compute node.
Step 6.   Make sure that the power LED on the compute node control panel is lit continuously, indicating that
          the compute node is receiving power and is turned on.
Step 7.   If you have other compute nodes to install, do so now.

If this is the initial installation of the compute node in the chassis, you must configure the compute node
through the Setup utility and install the compute node operating system. See Chapter 4 “System
configuration” on page 61 for details.

If you have changed the configuration of the compute node or if you are installing a different compute node
from the one that you removed, you must configure the compute node through the Setup utility, and you
might have to install the compute node operating system. See Chapter 4 “System configuration” on page 61
for details.
• For instructions related to the Flex System Enterprise chassis, see http://flexsystem.lenovofiles.com/help/
  topic/com.lenovo.acc.8721.doc/installing_components.html.




                                                                       Chapter 3. Compute node hardware setup 57
                                                                                           WSOU-ARISTA001409
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 67 of 103



• For instructions related to the Flex System Carrier-Grade chassis, see http://flexsystem.lenovofiles.com/
  help/topic/com.lenovo.acc.7385.doc/installing_components.html.


Power on the compute node
Use this information for details about power on the compute node.

After you connect the compute node to power through the Lenovo Flex System chassis, the compute node
can be started in any of the following ways.

Important: If an Attention label is on the front panel of the compute node above the power button, read it;
then, remove the label and discard it before turning on the compute node.
• You can press the power button on the front of the compute node to start the compute node. The power
  button works only if local power control is enabled for the compute node. Local power control is enabled
  and disabled through the CMM power command and the CMM web interface.
     – For more information about the CMM power command, see the Flex System Chassis Management
       Module: Command-Line Interface Reference Guide at http://flexsystem.lenovofiles.com/help/topic/
       com.lenovo.acc.cmm.doc/cli_command_power.html.
     – From the CMM web interface, select Compute Nodes from the Chassis Management menu. For
       more information, see the "Flex System Chassis Management Module: User's Guide" at http://
       flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/cmm_user_guide.html. All fields and
       options are described in the CMM web interface online help.

     Notes:
      1. Wait until the power LED on the compute node flashes slowly before you press the power button.
         While the Lenovo XClarity Controller in the compute node is initializing and synchronizing with the
         Chassis Management Module, the power LED flashes rapidly, and the power button on the compute
         node does not respond. The time required for a compute node to initialize varies by system
         configuration; however, the power LED blink rate slows when the compute node is ready to be turned
         on.
      2. While the compute node is starting, the power LED on the front of the compute node is lit and does
         not flash.
• If a power failure occurs, the Lenovo Flex System chassis and the compute node can be configured
  through the CMM power command and the CMM web interface to start automatically when power is
  restored.
     – For more information about the CMM power command, see the Flex System Chassis Management
       Module: Command-Line Interface Reference Guide at http://flexsystem.lenovofiles.com/help/topic/
       com.lenovo.acc.cmm.doc/cli_command_power.html.
     – From the CMM web interface, select Compute Nodes from the Chassis Management menu. For
       more information, see the "Flex System Chassis Management Module: User's Guide" at http://
       flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/cmm_user_guide.html. All fields and
       options are described in the CMM web interface online help.
• You can turn on the compute node through the CMM power command, the CMM web interface and the
  Lenovo XClarity Administrator application (if installed).
     – For more information about the CMM power command, see the Flex System Chassis Management
       Module: Command-Line Interface Reference Guide at http://flexsystem.lenovofiles.com/help/topic/
       com.lenovo.acc.cmm.doc/cli_command_power.html.
     – From the CMM web interface, select Compute Nodes from the Chassis Management menu. For
       more information, see the "Flex System Chassis Management Module: User's Guide" at http://
       flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/cmm_user_guide.html. All fields and
       options are described in the CMM web interface online help.


58     ThinkSystem SN550 Compute Node Setup Guide
                                                                                            WSOU-ARISTA001410
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 68 of 103



  – For more information about the Lenovo XClarity Administrator application, see https://
    support.lenovo.com/us/en/ documents/LNVO-XCLARIT.
• You can turn on the compute node through the Wake on LAN (WOL) feature when an optional I/O adapter
  with WOL capability is installed. The compute node must be connected to power (the power LED is
  flashing slowly) and must be communicating with the Chassis Management Module. The operating
  system must support the Wake on LAN feature, and the Wake on LAN feature must be enabled through
  the Chassis Management Module interface.


Validate compute node setup
After powering up the compute node, make sure that the LEDs are lit and that they are green.


Power off the compute node
Use this information for details about turning off the compute node.

When you turn off the compute node, it is still connected to power through the Lenovo Flex System chassis.
The compute node can respond to requests from the XClarity Controller, such as a remote request to turn on
the compute node. To remove all power from the compute node, you must remove it from the Lenovo Flex
System chassis.

Before you turn off the compute node, shut down the operating system. See the operating-system
documentation for information about shutting down the operating system.

The compute node can be turned off in any of the following ways:
• You can press the power button on the compute node. This starts an orderly shutdown of the operating
  system, if this feature is supported by the operating system.
• If the operating system stops functioning, you can press and hold the power button for more than four
  seconds to turn off the compute node.

  Attention: Pressing the power button for 4 seconds forces the operating system to shut down
  immediately. Data loss is possible.
• You can turn off the compute node through the CMM power command, the CMM web interface and the
  Lenovo XClarity Administrator application (if installed).
  – For more information about the CMM power command, see the Flex System Chassis Management
     Module: Command-Line Interface Reference Guide at http://flexsystem.lenovofiles.com/help/topic/
     com.lenovo.acc.cmm.doc/cli_command_power.html.
  – From the CMM web interface, select Compute Nodes from the Chassis Management menu. For
    more information, see the "Flex System Chassis Management Module: User's Guide" at http://
    flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/cmm_user_guide.html. All fields and
    options are described in the CMM web interface online help.
  – For more information about the Lenovo XClarity Administrator application, see https://
    support.lenovo.com/us/en/ documents/LNVO-XCLARIT.




                                                                       Chapter 3. Compute node hardware setup 59
                                                                                           WSOU-ARISTA001411
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 69 of 103




60   ThinkSystem SN550 Compute Node Setup Guide
                                                                  WSOU-ARISTA001412
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 70 of 103




Chapter 4. System configuration
Complete these procedures to configure your system.

Notes: The minimum supported configuration for debugging this compute node is as follows:
• One processor in processor socket 1
• One memory DIMM in slot 5


Set the network connection for the Lenovo XClarity Controller
Before you can access the Lenovo XClarity Controller over your network, you need to specify how Lenovo
XClarity Controller will connect to the network. Depending on how the network connection is implemented,
you might need to specify a static IP address as well.

The following methods are available to set the network connection for the Lenovo XClarity Controller if you
are not using DHCP:
• If a monitor is attached to the server, you can use Lenovo XClarity Controller to set the network
  connection.
• If no monitor is attached to the server, you can set the network connection through the Chassis
  Management Module 2 management network connector.
    1. Make sure that the subnet of your computer is set to the same value as the CMM 2 (the default CMM
       2 subnet is 255.255.255.0). The IP address of the CMM 2 must also be in the same local domain as
       the client computer. To connect to the CMM 2 for the first time, you might have to change the Internet
       Protocol properties on the client computer.
    2. Connect an Ethernet cable from your laptop to the management port on the CMM 2.
    3. Open a web browser on the client computer, and direct it to the CMM 2 IP address. For the first
       connection to the CMM 2, use the default IP address of the CMM 2; if a new IP address has been
       assigned to the CMM 2, use that one instead.

        Note: The manufacturing default static IPv4 IP address is 192.168.70.100, the default IPv4 subnet
        address is 255.255.255.0, and the default host name is MMxxxxxxxxxxxx, where xxxxxxxxxxxx is the
        burned-in MAC address. The MAC address is on a label on the CMM 2, below the reset button (see
        CMM 2 controls and indicators for the reset button location). See IPv6 addressing for initial
        connection for information about determining IPv6 addressing for the initial connection.
    4. After logging in to the CMM 2, click Chassis Management ➙ Compute Nodes to set the IP address
       of the compute node.
• If you are using the Lenovo XClarity Administrator Mobile app from a mobile device, you can connect to
  the Lenovo XClarity Controller through the USB connector on the front of the server. For the location of
  the Lenovo XClarity Controller USB connector, see “Compute node controls, connectors, and LEDs” on
  page 13.

   Note: The Lenovo XClarity Controller USB connector mode must be set to manage the Lenovo XClarity
   Controller (instead of normal USB mode). To switch from normal mode to Lenovo XClarity Controller
   management mode, hold the USB management button on the front of the server for at least 3 seconds
   until its LED flashes slowly (once every couple of seconds).
   To connect using the Lenovo XClarity Administrator Mobile app:
    1. Connect the USB cable of your mobile device to the Lenovo XClarity Administrator USB connector on
       the front panel.



© Copyright Lenovo 2017, 2021                                                                                 61
                                                                                        WSOU-ARISTA001413
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 71 of 103



      2. On your mobile device, enable USB tethering.
      3. On your mobile device, launch the Lenovo XClarity Administrator mobile app.
      4. If automatic discovery is disabled, click Discovery on the USB Discovery page to connect to the
         Lenovo XClarity Controller.
     For more information about using the Lenovo XClarity Administrator Mobile app, see:
     http://sysmgt.lenovofiles.com/help/topic/com.lenovo.lxca.doc/lxca_usemobileapp.html

Important: The Lenovo XClarity Controller is set initially with a user name of USERID and password of
PASSW0RD (with a zero, not the letter O). This default user setting has Supervisor access. It is required to
change this user name and password during your initial configuration for enhanced security.

Complete the following steps to connect the Lenovo XClarity Controller to the network using the Lenovo
XClarity Provisioning Manager.
Step 1.    Start the server.
Step 2.    When you see <F1> Setup, press F1 to open up the Lenovo XClarity Provisioning Manager

           Note: If the text-based interface for UEFI Setup opens instead of the Lenovo XClarity Provisioning
           Manager, select Launch Graphical System Setup on the UEFI page to connect the server to the
           Lenovo XClarity Provisioning Manager.
Step 3.    Go to LXPM ➙ UEFI Setup ➙ BMC Settings to specify how the Lenovo XClarity Controller will
           connect to the network.

           • If you choose a static IP connection, make sure that you specify an IPv4 or IPv6 address that is
             available on the network.
           • If you choose a DHCP connection, make sure that the MAC address for the server has been
             configured in the DHCP server.
Step 4.    Click OK to continue starting the server.


Update the firmware
Several options are available to update the firmware for the server.

You can use the tools listed here to update the most current firmware for your server and the devices that are
installed in the server.

Note: Lenovo typically releases firmware in bundles called UpdateXpress System Packs (UXSPs). To ensure
that all of the firmware updates are compatible, you should update all firmware at the same time. If you are
updating firmware for both the Lenovo XClarity Controller and UEFI, update the firmware for Lenovo XClarity
Controller first.

Best practices related to updating firmware is available at the following location:

http://lenovopress.com/LP0656

Important terminology
• In-band update. The installation or update is performed using a tool or application within an operating
  system that is executing on the server’s core CPU.
• Out-of-band update. The installation or update is performed by the Lenovo XClarity Controller collecting
  the update and then directing the update to the target subsystem or device. Out-of-band updates have no
  dependency on an operating system executing on the core CPU. However, most out-of-band operations
  do require the server to be in the S0 (Working) power state.


62     ThinkSystem SN550 Compute Node Setup Guide
                                                                                            WSOU-ARISTA001414
        Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 72 of 103



• On-Target update. The installation or update is initiated from an Operating System executing on the
  server’s operating system.
• Off-Target update. The installation or update is initiated from a computing device interacting directly with
  the server’s Lenovo XClarity Controller.
• UpdateXpress System Packs (UXSPs). UXSPs are bundled updates designed and tested to provide the
  interdependent level of functionality, performance, and compatibility. UXSPs are server machine-type
  specific and are built (with firmware and device driver updates) to support specific Windows Server, Red
  Hat Enterprise Linux (RHEL) and SUSE Linux Enterprise Server (SLES) operating system distributions.
  Machine-type-specific firmware-only UXSPs are also available.

See the following table to determine the best Lenovo tool to use for installing and setting up the firmware:

Note: The server UEFI settings for option ROM must be set to Auto or UEFI to update firmware using
Lenovo XClarity Administrator or Lenovo XClarity Essentials. For more information, see the following Tech
Tip:

https://datacentersupport.lenovo.com/us/en/solutions/ht506118

                                                   Out-
                                                   of-                        Graphi-
                                          In-      band    On-      Off-      cal user   Com-         Sup-
                                          band     up-     target   target    inter-     mand- line   ports
 Tool                                     update   date    update   update    face       interface    UXSPs
 Lenovo XClarity Provisioning               √2                         √         √                        √
 Manager
 Limited to core system firmware only.

 Lenovo XClarity Controller                          √                 √         √           √
 Supports core system firmware and
 most advanced I/O option firmware
 updates

 Lenovo XClarity Essentials OneCLI          √        √                                       √            √
 Supports all core system firmware, I/O
 firmware, and installed operating
 system driver updates

 Lenovo XClarity Essentials                 √        √                           √                        √
 UpdateXpress
 Supports all core system firmware, I/O
 firmware, and installed operating
 system driver updates

 Lenovo XClarity Essentials Bootable        √                                    √           √            √
 Media Creator
 Supports core system firmware and I/O
 firmware updates. You can update the
 Microsoft Windows operating system,
 but device drivers are not included on
 the bootable image

 Lenovo XClarity Administrator              √1      √2                 √         √
 Supports core system firmware and I/O
 firmware updates




                                                                               Chapter 4. System configuration 63
                                                                                           WSOU-ARISTA001415
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 73 of 103



                                                      Out-
                                                      of-                      Graphi-
                                             In-      band   On-      Off-     cal user   Com-         Sup-
                                             band     up-    target   target   inter-     mand- line   ports
 Tool                                        update   date   update   update   face       interface    UXSPs
 Lenovo XClarity       Lenovo XClarity                 √                √         √
 Integrator            Integrator for
 offerings             VMware vCenter
                       Supports all core
                       system firmware,
                       I/O firmware, and
                       installed operating
                       system driver
                       updates

                       Lenovo XClarity         √       √       √        √         √
                       Integrator for
                       Microsoft
                       Windows Admin
                       Center
                       Supports all core
                       system firmware,
                       I/O firmware, and
                       installed operating
                       system driver
                       updates

                       Lenovo XClarity         √               √                  √                      √
                       Integrator for
                       Microsoft
                       System Center
                       Configuration
                       Manager
                       Supports all core
                       system firmware,
                       I/O firmware, and
                       installed operating
                       system driver
                       updates

 Notes:
  1. For I/O firmware updates.
  2. For BMC and UEFI firmware updates.


The latest firmware can be found at the following site:

http://datacentersupport.lenovo.com/products/servers/thinksystem/sn550/7X16/downloads

• Lenovo XClarity Provisioning Manager
     From Lenovo XClarity Provisioning Manager, you can update the Lenovo XClarity Controller firmware, the
     UEFI firmware, and the Lenovo XClarity Provisioning Manager software.

     Note: By default, the Lenovo XClarity Provisioning Manager Graphical User Interface is displayed when
     you press F1. If you have changed that default to be the text-based system setup, you can bring up the
     Graphical User Interface from the text-based system setup interface.
     Additional information about using Lenovo XClarity Provisioning Manager to update firmware is available
     at:


64     ThinkSystem SN550 Compute Node Setup Guide
                                                                                             WSOU-ARISTA001416
     Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 74 of 103



  http://sysmgt.lenovofiles.com/help/topic/LXPM/platform_update.html
• Lenovo XClarity Controller
  If you need to install a specific update, you can use the Lenovo XClarity Controller interface for a specific
  server.

  Notes:
  – To perform an in-band update through Windows or Linux, the operating system driver must be installed
    and the Ethernet-over-USB (sometimes called LAN over USB) interface must be enabled.
     Additional information about configuring Ethernet over USB is available at:
     http://sysmgt.lenovofiles.com/help/topic/com.lenovo.systems.management.xcc.doc/NN1ia_c_
     configuringUSB.html
  – If you update firmware through the Lenovo XClarity Controller, make sure that you have downloaded
    and installed the latest device drivers for the operating system that is running on the server.
  Specific details about updating firmware using Lenovo XClarity Controller are available at:
  http://sysmgt.lenovofiles.com/help/topic/com.lenovo.systems.management.xcc.doc/NN1ia_c_
  manageserverfirmware.html
• Lenovo XClarity Essentials OneCLI
  Lenovo XClarity Essentials OneCLI is a collection of command line applications that can be used to
  manage Lenovo servers. Its update application can be used to update firmware and device drivers for
  your servers. The update can be performed within the host operating system of the server (in-band) or
  remotely through the BMC of the server (out-of-band).
  Specific details about updating firmware using Lenovo XClarity Essentials OneCLI is available at:
  http://sysmgt.lenovofiles.com/help/topic/toolsctr_cli_lenovo/onecli_c_update.html
• Lenovo XClarity Essentials UpdateXpress
  Lenovo XClarity Essentials UpdateXpress provides most of OneCLI update functions through a graphical
  user interface (GUI). It can be used to acquire and deploy UpdateXpress System Pack (UXSP) update
  packages and individual updates. UpdateXpress System Packs contain firmware and device driver
  updates for Microsoft Windows and for Linux.
  You can obtain Lenovo XClarity Essentials UpdateXpress from the following location:
  https://datacentersupport.lenovo.com/solutions/lnvo-xpress
• Lenovo XClarity Essentials Bootable Media Creator
  You can use Lenovo XClarity Essentials Bootable Media Creator to create bootable media that is suitable
  for applying firmware updates, running preboot diagnostics, and deploying Microsoft Windows operating
  systems.
  You can obtain Lenovo XClarity Essentials BoMC from the following location:
  https://datacentersupport.lenovo.com/solutions/lnvo-bomc
• Lenovo XClarity Administrator
  If you are managing multiple servers using the Lenovo XClarity Administrator, you can update firmware for
  all managed servers through that interface. Firmware management is simplified by assigning firmware-
  compliance policies to managed endpoints. When you create and assign a compliance policy to managed
  endpoints, Lenovo XClarity Administrator monitors changes to the inventory for those endpoints and flags
  any endpoints that are out of compliance.
  Specific details about updating firmware using Lenovo XClarity Administrator are available at:



                                                                               Chapter 4. System configuration 65
                                                                                           WSOU-ARISTA001417
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 75 of 103



     http://sysmgt.lenovofiles.com/help/topic/com.lenovo.lxca.doc/update_fw.html
• Lenovo XClarity Integrator offerings
     Lenovo XClarity Integrator offerings can integrate management features of Lenovo XClarity Administrator
     and your server with software used in a certain deployment infrastructure, such as VMware vCenter,
     Microsoft Admin Center, or Microsoft System Center.
     Specific details about updating firmware using Lenovo XClarity Integrator offerings are available at:
     https://sysmgt.lenovofiles.com/help/topic/lxci/lxci_product_page.html


Configure the firmware
Several options are available to install and set up the firmware for the server.

Important: Do not configure option ROMs to be set to Legacy unless directed to do so by Lenovo Support.
This setting prevents UEFI drivers for the slot devices from loading, which can cause negative side effects for
Lenovo software, such as Lenovo XClarity Administrator and Lenovo XClarity Essentials OneCLI, and to the
Lenovo XClarity Controller. The side effects include the inability to determine adapter card details, such as
model name and firmware levels. When adapter card information is not available, generic information for the
model name, such as "Adapter 06:00:00" instead of the actually model name, such as "ThinkSystem RAID
930-16i 4GB Flash." In some cases, the UEFI boot process might also hang.

• Lenovo XClarity Provisioning Manager
     From Lenovo XClarity Provisioning Manager, you can configure the UEFI settings for your server.

     Note: The Lenovo XClarity Provisioning Manager provides a Graphical User Interface to configure a
     server. The text-based interface to system configuration (the Setup Utility) is also available. From Lenovo
     XClarity Provisioning Manager, you can choose to restart the server and access the text-based interface.
     In addition, you can choose to make the text-based interface the default interface that is displayed when
     you press F1.
• Lenovo XClarity Essentials OneCLI
     You can use the config application and commands to view the current system configuration settings and
     make changes to Lenovo XClarity Controller and UEFI. The saved configuration information can be used
     to replicate or restore other systems.
     For information about configuring the server using Lenovo XClarity Essentials OneCLI, see:
     http://sysmgt.lenovofiles.com/help/topic/toolsctr_cli_lenovo/onecli_c_settings_info_commands.html
• Lenovo XClarity Administrator
     You can quickly provision and pre-provision all of your servers using a consistent configuration.
     Configuration settings (such as local storage, I/O adapters, boot settings, firmware, ports, and Lenovo
     XClarity Controller and UEFI settings) are saved as a server pattern that can be applied to one or more
     managed servers. When the server patterns are updated, the changes are automatically deployed to the
     applied servers.
     Specific details about updating firmware using Lenovo XClarity Administrator are available at:
     http://sysmgt.lenovofiles.com/help/topic/com.lenovo.lxca.doc/server_configuring.html
• Lenovo XClarity Controller
     You can configure the management processor for the server through the Lenovo XClarity Controller Web
     interface or through the command-line interface.
     For information about configuring the server using Lenovo XClarity Controller, see:



66     ThinkSystem SN550 Compute Node Setup Guide
                                                                                              WSOU-ARISTA001418
        Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 76 of 103



  http://sysmgt.lenovofiles.com/help/topic/com.lenovo.systems.management.xcc.doc/NN1ia_c_
  manageserverfirmware.html

Memory configuration
Memory performance depends on several variables, such as memory mode, memory speed, memory ranks,
memory population and processor.

Information about optimizing memory performance and configuring memory is available at the Lenovo Press
website:

https://lenovopress.com/servers/options/memory

In addition, you can take advantage of a memory configurator, which is available at the following site:

http://1config.lenovo.com/#/memory_configuration

Specific information about the required installation order of memory modules in your compute node based
on the system configuration and memory mode that you are implementing is shown below.




Figure 36. DIMM and processor location

Table 19. DIMM and processor location

 1 DIMM connectors 13–18                                     4 Processor socket 1

 2 Processor socket 2                                        5 DIMM connectors 7–12

 3 DIMM connectors 1–6                                       6 DIMM connectors 19–24


Table 20. Channel and slot information of DIMMs around processor 1 and 2

The memory-channel configuration table is a three-column table that shows the relationship between the
processors, memory controllers, memory channels, slot number and the DIMM connectors.

 Integrated Memory Controller
                                                 Controller 0                             Controller 1
 (iMC)

 Channel                             Channel 2    Channel 1     Channel 0    Channel 0     Channel 1     Channel 2
 Slot                                    0   1     0     1       0     1      1      0      1     0      1      0




                                                                                    Chapter 4. System configuration 67
                                                                                                WSOU-ARISTA001419
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 77 of 103



Table 20. Channel and slot information of DIMMs around processor 1 and 2 (continued)

 DIMM connector (processor 1)          1      2     3     4      5     6      7        8    9    10    11    12
 DIMM connector (processor 2)          24    23     22    21    20     19    18        17   16   15    14    13


Configure DC Persistent Memory Module (DCPMM)
Follow the instructions in this section to configure DCPMMs and DRAM DIMMs.

DCPMM capacity could act as accessible persistent memory for applications or volatile system memory.
Based on the approximate percentage of DCPMM capacity invested in volatile system memory, the following
three operating modes are available for choice:

• App Direct Mode (0% of DCPMM capacity acts as system memory):
     In this mode, DCPMMs act as independent and persistent memory resources directly accessible by
     specific applications, and DRAM DIMMs act as system memory.
     The system memory (volatile memory) in this mode is the sum of DRAM DIMM capacity.

     Notes:
     – In App Direct Mode, the DRAM DIMMs that are installed can be configured to mirror mode.
     – When only one DCPMM is installed for each processor, only not-interleaved App Direct Mode is
       supported.
• Mixed Memory Mode (1-99% of DCPMM capacity acts as system memory):
     In this mode, some percentage of DCPMM capacity is directly accessible to specific applications (App
     Direct), while the rest serves as system memory. The App Direct part of DCPMM is displayed as persistent
     memory, while the rest of DCPMM capacity is displayed as system memory. DRAM DIMMs act as cache
     in this mode.
     The system memory (volatile memory) in this mode is the DCPMM capacity that acts as system memory.
• Memory Mode (100% of DCPMM capacity acts as system memory):
     In this mode, DCPMMs act as volatile system memory, while DRAM DIMMs act as cache.
     The system memory (volatile memory) in this mode is the sum of DCPMM capacity.

DCPMM Management options
DCPMMs can be managed with the following tools:
• Lenovo XClarity Provisioning Manager (LXPM)
     To open LXPM, power on the system and press F1 as soon as the logo screen appears. If a password has
     been set, enter the password to unlock LXPM.
     Go to UEFI Setup ➙ System Settings ➙ Intel Optane DCPMMs to configure and manage DCPMMs.
     For more details, see .

     Note: If the text-based interface of Setup Utility opens instead of Lenovo XClarity Provisioning Manager,
     go to System Settings ➙ <F1> Start Control and select Tool Suite. Then, reboot the system and press
     F1 as soon as the logo screen appears to open Lenovo XClarity Provisioning Manager.
• Setup Utility
     To enter Setup Utility:
      1. Power on the system and press F1 to open LXPM.


68     ThinkSystem SN550 Compute Node Setup Guide
                                                                                                 WSOU-ARISTA001420
        Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 78 of 103



      2. Go to UEFI Settings ➙ System Settings, click on the pull-down menu on the upper right corner of
         the screen, and select Text Setup.
      3. Reboot the system, and press F1 as soon as the logo screen appears.
  Go to System Configuration and Boot Management ➙ System Settings ➙ Intel Optane DCPMMs to
  configure and manage DCPMMs.
• Lenovo XClarity Essentials OneCLI
  Some management options are available in commands that are executed in the path of Lenovo XClarity
  Essentials OneCLI in the operating system. See https://sysmgt.lenovofiles.com/help/topic/toolsctr_cli_
  lenovo/onecli_t_download_use_tcscli.html to learn how to download and use Lenovo XClarity Essentials
  OneCLI.

Following are the available management options:
• Intel Optane DCPMM details
  Select this option to view the following details concerning each of the installed DCPMMs:
  –    Firmware version
  –    Configuration status
  –    Raw capacity
  –    Memory capacity
  –    App Direct capacity
  –    Unconfigured capacity
  –    Inaccessible capacity
  –    Reserved capacity
  –    Percentage remaining
  –    Security state
  Alternatively, view DCPMM details with the following command in OneCLI:
  onecli.exe config show IntelOptaneDCPMM
  --imm USERID:PASSW0RD@10.104.195.86

  Notes:
  – USERID stands for XCC user ID.
  – PASSW0RD stands for XCC user password.
  – 10.104.195.86 stands for IP address.
• Goals
  – Memory Mode [%]
       Select this option to define the percentage of DCPMM capacity that is invested in system memory, and
       hence decide the DCPMM mode:
       – 0%: App Direct Mode
       – 1-99%: Mixed Memory Mode
       – 100%: Memory Mode
       Go to Goals ➙ Memory Mode [%], input the memory percentage, and reboot the system.

       Notes:
       – Before changing from one mode to another:
           1. Back up all the data and delete all the created namespaces. Go to Namespaces ➙ View/
              Modify/Delete Namespaces to delete the created namespaces.




                                                                            Chapter 4. System configuration 69
                                                                                        WSOU-ARISTA001421
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 79 of 103



            2. Perform secure erase on all the installed DCPMMs. Go to Security ➙ Press to Secure Erase to
               perform secure erase.
       – Make sure the capacity of installed DCPMMs and DRAM DIMMs meets system requirements for the
         new mode (see “DC Persistent Memory Module (DCPMM) installation order” on page 41).
       – After the system is rebooted and the input goal value is applied, the displayed value in System
         Configuration and Boot Management ➙ Intel Optane DCPMMs ➙ Goals will go back to the
         following default selectable options:
          • Scope: [Platform]
          • Memory Mode [%]: 0
          • Persistent Memory Type: [App Direct]
          These values are selectable options for DCPMM settings, and do not represent the current DCPMM
          status.
       In addition, you can take advantage of a memory configurator, which is available at the following site:
       http://1config.lenovo.com/#/memory_configuration

       Alternatively, set DCPMM Goals with the following commands in OneCLI:
         1. Set create goal status.
            onecli.exe config set IntelOptaneDCPMM.CreateGoal Yes
            --imm USERID:PASSW0RD@10.104.195.86
         2. Define the DCPMM capacity that is invested in system volatile memory.
            onecli.exe config set IntelOptaneDCPMM.MemoryModePercentage 20
            --imm USERID:PASSW0RD@10.104.195.86

            Where 20 stands for the percentage of capacity that is invested in system volatile memory.
         3. Set the DCPMM mode.
            onecli.exe config set IntelOptaneDCPMM.PersistentMemoryType "App Direct"
            --imm USERID:PASSW0RD@10.104.195.86

            Where App Direct stands for the DCPMM mode.
     – Persistent Memory Type
       In App Direct Mode and Mixed Memory Mode, the DCPMMs that are connected to the same processor
       are by default interleaved (displayed as App Direct), while memory banks are used in turns. To set
       them as not interleaved in the Setup Utility, go to Intel Optane DCPMMs ➙ Goals ➙ Persistent
       Memory Type [(DCPMM mode)], select App Direct Not Interleaved and reboot the system.

       Note: Setting DCPMM App Direct capacity to not interleaved will turn the displayed App Direct regions
       from one region per processor to one region per DCPMM.
• Regions
     After the memory percentage is set and the system is rebooted, regions for the App Direct capacity will be
     generated automatically. Select this option to view the App Direct regions.
• Namespaces
     App Direct capacity of DCPMMs requires the following steps before it is truly available for applications.
      1. Namespaces must be created for region capacity allocation.
      2. Filesystem must be created and formatted for the namespaces in the operating system.
     Each App Direct region can be allocated into one namespace. Create namespaces in the following
     operating systems:
     – Windows: Use Pmem command.



70     ThinkSystem SN550 Compute Node Setup Guide
                                                                                              WSOU-ARISTA001422
     Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 80 of 103



  – Linux: Use ndctl command.
  – VMware: Reboot the system, and VMware will create namespaces automatically.
  After creating namespaces for App Direct capacity allocation, make sure to create and format filesystem
  in the operating system so that the App Direct capacity is accessible for applications.
• Security
  – Enable Security
    DCPMMs can be secured with passphrases. Two types of passphrase protection scope are available
    for DCPMM:
    – Platform: Choose this option to run security operation on all the installed DCPMM units at once. A
      platform passphrase is stored and automatically applied to unlock DCPMMs before operating
      system starts running, but the passphrase still has to be disabled manually for secure erase.
       Alternatively, enable/disable platform level security with the following commands in OneCLI:

       Attention: By default, security setting is disabled in system configuration. Before enabling security,
       make sure all the country or local legal requirements regarding data encryption and trade
       compliance are met. Violation could cause legal issues.
       • Enable security:
             1. Enable security.
                onecli.exe config set IntelOptaneDCPMM.SecurityOperation "Enable Security"
                --imm USERID:PASSW0RD@10.104.195.86
             2. Set the security passphrase.
                onecli.exe config set IntelOptaneDCPMM.SecurityPassphrase "123456"
                --imm USERID:PASSW0RD@10.104.195.86

                Where 123456 stands for the passphrase.
             3. Reboot the system.
       • Disable security:
             1. Disable security.
                onecli.exe config set IntelOptaneDCPMM.SecurityOperation "Disable Security"
                --imm USERID:PASSW0RD@10.104.195.86
             2. Enter passphrase.
                onecli.exe config set IntelOptaneDCPMM.SecurityPassphrase "123456"
                --imm USERID:PASSW0RD@10.104.195.86
             3. Reboot the system.
    – Single DCPMM: Choose this option to run security operation on one or more selected DCPMM
      units.

       Notes:
       • Single DCPMM passphrases are not stored in the system, and security of the locked units needs
         to be disabled before the units are available for access or secure erase.
       • Always make sure to keep records of the slot number of locked DCPMMs and corresponding
         passphrases. In the case the passphrases are lost or forgotten, the stored data cannot be backed
         up or restored, but you can contact Lenovo service for administrative secure erase.
       • After three failed unlocking attempts, the corresponding DCPMMs enter “exceeded” state with a
         system warning message, and the DCPMM unit can only be unlocked after the system is
         rebooted.


                                                                               Chapter 4. System configuration 71
                                                                                           WSOU-ARISTA001423
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 81 of 103



          To enable passphrase, go to Security ➙ Press to Enable Security.
     – Secure Erase

       Note: If the DCPMMs to be secure erased are protected with a passphrase, make sure to disable
       security and reboot the system before performing secure erase.
       Secure erase deletes all the data that is stored in the DCPMM unit, including encrypted data. It is
       recommended to perform secure erase before returning or disposing a DCPMM, or changing DCPMM
       mode. To perform secure erase, go to Security ➙ Press to Secure Erase.
       Alternatively, perform platform level secure erase with the following command in OneCLI:
       onecli.exe config set IntelOptaneDCPMM.SecurityOperation "Secure Erase Without Passphrase"
       --imm USERID:PASSW0RD@10.104.195.86
• DCPMM Configuration
     DCPMM contains spared internal cells to stand in for the failed ones. When the spared cells are exhausted
     to 0%, there will be an error message, and it is advised to back up data, collect service log, and contact
     Lenovo support.
     There will also be a warning message when the percentage reaches 1% and a selectable percentage
     (10% by default). When this message appears, it is advised to back up data and run DCPMM diagnostics
     (see ). To adjust the selectable percentage that the warning message requires, go to Intel Optane
     DCPMMs ➙ DCPMM Configuration, and input the percentage.
     Alternatively, change the selectable percentage with the following command in OneCLI:
     onecli.exe config set IntelOptaneDCPMM.PercentageRemainingThresholds 20
     --imm USERID:PASSW0RD@10.104.195.86

     Where 20 is the selectable percentage.



Independent memory mode
Independent memory mode provides high performance memory capability. The memory channels can be
populated with DIMMs in any order in independent mode. You can populate all six channels on each
processor in any order with no matching requirements. Individual channels can run at different DIMM
timings, but all channels must run at the same interface frequency.

If a memory channel has two DIMMs, populate the DIMM with a higher number of ranks in slot 0. If the ranks
are the same, populate the one with higher capacity in slot 0.

Table 21. DIMM population sequence for independent-channel mode (DIMM 1-12)

                                           1 processor installed

 Number of installed DIMMs                 DIMM connector
 1                                         5
 2                                         5, 8
 3                                         5, 8, 3
 4                                         5, 8, 3, 10
 5                                         5, 8, 3, 10, 1
 6                                         5, 8, 3, 10, 1, 12
 7                                         3, 5, 8, 10, 12, 4, 6




72     ThinkSystem SN550 Compute Node Setup Guide
                                                                                            WSOU-ARISTA001424
        Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 82 of 103



Table 21. DIMM population sequence for independent-channel mode (DIMM 1-12) (continued)

                                            1 processor installed

 Number of installed DIMMs                  DIMM connector
 8                                          3, 4, 5, 6, 8, 10, 7, 9
 9                                          3, 4, 5, 6, 8, 10, 12, 1, 2
 10                                         1, 2, 3, 4, 5, 6, 8, 10, 7, 9
 11                                         1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12
 12                                         1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 11
 13                                         Not used - maximum of 12 DIMMs in systems with 1 processor


Table 22. DIMM population sequence for independent-channel mode

                                           2 processors installed
 Number of installed DIMMs
                                           DIMM connector
 2                                         5, 20
 4                                         5, 20, 8, 17
 6                                         5, 8, 17, 20, 3, 22
 8                                         3, 5, 8, 17, 20, 22, 10, 15
 10                                        3, 5, 8, 10, 15, 17, 20, 22, 1, 24
 12                                        1, 3, 5, 8, 10, 13, 15, 17, 20, 22, 12, 24
 14                                        3, 5, 8, 10, 12, 13, 15, 17, 20, 22, 4, 6, 19, 21
 16                                        3, 4, 5, 6, 8, 10, 15, 17, 19, 20, 21, 22, 7, 9, 16, 18
 18                                        3, 4, 5, 6, 8, 10, 15, 17, 19, 20, 21, 22, 1, 2, 12, 13, 23, 24
 20                                        1, 2, 3, 4, 5, 6, 8, 10, 15, 17, 19, 20, 21, 22, 23, 24, 7, 9, 16, 18
 22                                        1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 12, 13
 24                                        1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 11, 14


Memory mirroring mode
In mirrored-channel mode, mirroring of the memory is done between Channels 0, 1, and 2 or Channels 3, 4,
and 5. One channel is used as a backup of the other, which provides redundancy. The memory contents on
channel 0 are duplicated in channel 1, and the memory contents of channel 2 are duplicated in channel 3.
The effective memory that is available to the system is only half of what is installed.

Table 23. DIMM population sequence for mirrored-channel mode

      Number of installed    1 processor installed
          DIMMs              DIMM connector
 2                           3, 5
 3                           1, 3, 5
 4                           3, 5, 8, 10
 6                           3, 5, 8, 10, 1, 12




                                                                                          Chapter 4. System configuration 73
                                                                                                      WSOU-ARISTA001425
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 83 of 103



Table 23. DIMM population sequence for mirrored-channel mode (continued)

      Number of installed                                                 1 processor installed
          DIMMs                  DIMM connector
 8                               3, 5, 8, 10, 4, 6, 7, 9
 9                               3, 4, 5, 6, 8, 10, 1, 2, 12
 12                              1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12


Note: For mirrored-channel mode, the DIMM pair must be identical in size, type, and rank count.

Table 24. DIMM population sequence for mirrored-channel mode

                                               2 processors installed

 Number of installed DIMMs                     DIMM connector
 4                                             3, 5, 22, 20
 6                                             3, 5, 22, 20, 1, 24
 8                                             3, 5, 22, 20, 8, 10, 17, 15
 12                                            3, 5, 8, 10, 22, 20, 17, 15, 1, 12, 24, 13
 16                                            3, 5, 8, 10, 22, 20, 17, 15, 21, 19, 18, 16, 4, 6, 7, 9
 24                                            1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 22, 21, 20, 19, 18, 17, 16, 15, 24, 23, 14, 13


Note: For mirrored-channel mode, the DIMM pair must be identical in size, type, and rank count.

Memory rank sparing mode
In rank-sparing mode, one memory DIMM rank serves as a spare of the other ranks on the same channel.
The spare rank is held in reserve and is not used as active memory. The spare rank must have identical or
larger memory capacity than all the other active DIMM ranks on the same channel. After an error threshold is
surpassed, the contents of that rank is copied to the spare rank. The failed rank of DIMMs is taken offline,
and the spare rank is put online and used as active memory in place of the failed rank.

There are two sections for memory sparing mode:
• For single rank (1R) memory: “Section 1” on page 74
• For dual (2R) or higher rank memory: “Section 2” on page 75

Section 1: Rank-sparing mode for single rank (1R) memory
Table 25. DIMM population sequence for rank-sparing mode for single rank (1R) memory

 Number of installed        Number of
 processors                 installed DIMMs            DIMM connector
 1                          2                          5, 6
                            4                          5, 6, 7, 8
                            6                          5, 6, 7, 8, 3, 4
                            8                          5, 6, 7, 8, 3, 4, 9, 10
                            10                         5, 6, 7, 8, 3, 4, 9, 10, 1, 2
                            12                         5, 6, 7, 8, 3, 4, 9, 10, 1, 2, 11, 12




74     ThinkSystem SN550 Compute Node Setup Guide
                                                                                                              WSOU-ARISTA001426
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 84 of 103



Table 25. DIMM population sequence for rank-sparing mode for single rank (1R) memory (continued)

 Number of installed      Number of
 processors               installed DIMMs        DIMM connector
 2                        4                      5, 6, 20, 19
                          8                      5, 6, 20, 19, 7, 8, 18, 17
                          12                     5, 6, 20, 19, 7, 8, 18, 17, 3, 4, 22, 21
                          16                     5, 6, 20, 19, 7, 8, 18, 17, 3, 4, 22, 21, 9, 10, 16, 15
                          20                     5, 6, 20, 19, 7, 8, 18, 17, 3, 4, 22, 21, 9, 10, 16, 15, 1, 2, 24, 23
                          24                     5, 6, 20, 19, 7, 8, 18, 17, 3, 4, 22, 21, 9, 10, 16, 15, 1, 2, 24, 23, 11, 12,
                                                 14, 13


Section 2: Rank-sparing mode for dual (2R) or higher rank memory
Table 26. DIMM population sequence for rank-sparing mode for dual (2R) or higher rank memory with one processor

                                          1 processor installed
 Number of installed DIMMs
                                          DIMM connector
 1                                        5
 2                                        5, 8
 3                                        5, 8, 3
 4                                        5, 8, 3, 10
 5                                        5, 8, 3, 10, 1
 6                                        5, 8, 3, 10, 1, 12
 7                                        3, 5, 8, 10, 12, 4, 6
 8                                        3, 4, 5, 6, 8, 10, 7, 9
 9                                        3, 4, 5, 6, 8, 10, 12, 1, 2
 10                                       1, 2, 3, 4, 5, 6, 8, 10, 7, 9
 11                                       1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12
 12                                       1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 11
 13                                       Not used - maximum of 12 DIMMs in systems with 1 processor


Table 27. DIMM population sequence for rank-sparing mode for dual (2R) or higher rank memory with two processors

                                         2 processors installed
 Number of installed DIMMs
                                         DIMM connector
 2                                       5, 20
 4                                       5, 20, 8, 17
 6                                       5, 8, 17, 20, 3, 22
 8                                       3, 5, 8, 17, 20, 22, 10, 15
 10                                      3, 5, 8, 10, 15, 17, 20, 22, 1, 24
 12                                      1, 3, 5, 8, 10, 13, 15, 17, 20, 22, 12, 24




                                                                                            Chapter 4. System configuration 75
                                                                                                        WSOU-ARISTA001427
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 85 of 103



Table 27. DIMM population sequence for rank-sparing mode for dual (2R) or higher rank memory with two processors
(continued)

                                            2 processors installed
 Number of installed DIMMs
                                            DIMM connector
 14                                         3, 5, 8, 10, 12, 13, 15, 17, 20, 22, 4, 6, 19, 21
 16                                         3, 4, 5, 6, 8, 10, 15, 17, 19, 20, 21, 22, 7, 9, 16, 18
 18                                         3, 4, 5, 6, 8, 10, 15, 17, 19, 20, 21, 22, 1, 2, 12, 13, 23, 24
 20                                         1, 2, 3, 4, 5, 6, 8, 10, 15, 17, 19, 20, 21, 22, 23, 24, 7, 9, 16, 18
 22                                         1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 12, 13
 24                                         1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 11, 14


DC Persistent Memory Module - Memory Mode
Memory modules must be installed in a specific order based on the memory configuration that you
implement on your node. Below is the information of Memory Mode.

Note: Before installing DCPMM, refer to “Configure DC Persistent Memory Module (DCPMM)” on page 68
for the requirements.

Following are all the combinations that are supported in this solution.

Memory Mode with one processor
Table 28. Memory Mode with one processor

D: DRAM DIMMs with 16 GB or larger capacity

P: Only DC Persistent Memory Module (DCPMM) can be installed on the corresponding DIMM slots.

Configuration                                                             Processor 1
                                1       2         3       4       5        6        7        8        9        10    11      12
2 DCPMMs and 6 DIMMs            D                 D               D       P         P        D                 D             D
4 DCPMMs and 6 DIMMs            D                 D       P       D       P         P        D        P        D             D
6 DCPMMs and 6 DIMMs            D       P         D       P       D       P         P        D        P        D      P      D
2 DCPMMs and 4 DIMMs            P                 D               D                          D                 D             P


Note: 2 DCPMMs and 4 DIMMs: one DIMM per processor channel configuration.

Table 29. Supported DCPMM capacity in Memory Mode with one processor

  Total          Total
                          Processor Family            128 GB DCPMM              256 GB DCPMM                  512 GB DCPMM
 DCPMMs         DIMMs
                                    L                                                    √                          √

      2           6                 M                                                    √                          √

                                Other                                                    √

                                    L                         √                          √                          √

      4           6                 M                         √                          √

                                Other                         √



76    ThinkSystem SN550 Compute Node Setup Guide
                                                                                                              WSOU-ARISTA001428
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 86 of 103



Table 29. Supported DCPMM capacity in Memory Mode with one processor (continued)

                                    L                          √                       √                         √

     6            6                 M                          √                       √

                                   Other                       √

                                    L                          √                       √                         √

     2            4                 M                          √                       √                         √

                                   Other                       √                       √


Memory Mode with two processors
Table 30. Memory Mode with two processors

D: DRAM DIMMs with 16 GB or larger capacity

P: Only DC Persistent Memory Module (DCPMM) can be installed on the corresponding DIMM slots.

Configuration                           Processor 1                                           Processor 2
                 1     2   3   4    5     6   7   8    9   10 11 12        13 14 15 16 17 18         19 20 21 22 23 24
4 DCPMMs and D             D        D     P   P   D        D           D   D       D         D   P   P   D       D        D
12 DIMMs
8 DCPMMs and D             D   P    D     P   P   D    P   D           D   D       D   P     D   P   P   D   P   D        D
12 DIMMs
12 DCPMMs        D     P   D   P    D     P   P   D    P   D       P   D   D   P   D   P     D   P   P   D   P   D    P   D
and 12 DIMMs
4 DCPMMs and P             D        D             D        D           P   P       D         D           D       D        P
8 DIMMs


Note: 4 DCPMMs and 8 DIMMs: one DIMM per processor channel configuration.

Table 31. Supported DCPMM capacity in Memory Mode with two processors

  Total          Total
                           Processor Family           128 GB DCPMM             256 GB DCPMM              512 GB DCPMM
 DCPMMs         DIMMs
                                     L                                                 √                         √

     4            12                M                                                  √                         √

                                   Other                                               √

                                     L                         √                       √                         √

     8            12                M                          √                       √

                                   Other                       √

                                     L                         √                       √                         √

     12           12                M                          √                       √

                                   Other                       √

                                     L                         √                       √                         √
     4            8
                                    M                          √                       √                         √




                                                                                           Chapter 4. System configuration 77
                                                                                                       WSOU-ARISTA001429
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 87 of 103



Table 31. Supported DCPMM capacity in Memory Mode with two processors (continued)

                                  Other                 √                      √


RAID configuration
Using a Redundant Array of Independent Disks (RAID) to store data remains one of the most common and
cost-efficient methods to increase server's storage performance, availability, and capacity.

RAID increases performance by allowing multiple drives to process I/O requests simultaneously. RAID can
also prevent data loss in case of a drive failure by reconstructing (or rebuilding) the missing data from the
failed drive using the data from the remaining drives.

RAID array (also known as RAID drive group) is a group of multiple physical drives that uses a certain
common method to distribute data across the drives. A virtual drive (also known as virtual disk or logical
drive) is a partition in the drive group that is made up of contiguous data segments on the drives. Virtual drive
is presented up to the host operating system as a physical disk that can be partitioned to create OS logical
drives or volumes.

An introduction to RAID is available at the following Lenovo Press website:

https://lenovopress.com/lp0578-lenovo-raid-introduction

Detailed information about RAID management tools and resources is available at the following Lenovo Press
website:

https://lenovopress.com/lp0579-lenovo-raid-management-tools-and-resources


Deploy the operating system
Several options are available to deploy an operating system on the server.

Tool-based deployment
• Multi-server
     Available tools:
     – Lenovo XClarity Administrator
       http://sysmgt.lenovofiles.com/help/topic/com.lenovo.lxca.doc/compute_node_image_deployment.html
     – Lenovo XClarity Essentials OneCLI
       http://sysmgt.lenovofiles.com/help/topic/toolsctr_cli_lenovo/onecli_r_uxspi_proxy_tool.html
• Single-server
     Available tools:
     – Lenovo XClarity Provisioning Manager
       https://sysmgt.lenovofiles.com/help/topic/LXPM/os_installation.html
     – Lenovo XClarity Essentials OneCLI
       http://sysmgt.lenovofiles.com/help/topic/toolsctr_cli_lenovo/onecli_r_uxspi_proxy_tool.html

Manual deployment
If you cannot access the above tools, follow the instructions below, download the corresponding OS
Installation Guide, and deploy the operating system manually by referring to the guide.


78     ThinkSystem SN550 Compute Node Setup Guide
                                                                                              WSOU-ARISTA001430
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 88 of 103



 1. Go to https://datacentersupport.lenovo.com/solutions/server-os.
 2. Select an operating system from the navigation pane and click Resources.
 3. Locate the “OS Install Guides” area and click the installation instructions. Then, follow the instructions to
    complete the operation system deployment task.


Back up the compute node configuration
After setting up the compute node or making changes to the configuration, it is a good practice to make a
complete backup of the compute node configuration.

Make sure that you create backups for the following compute node components:
• Management processor
  You can back up the management processor configuration through the Lenovo XClarity Controller
  interface. For details about backing up the management processor configuration, see:
  http://sysmgt.lenovofiles.com/help/topic/com.lenovo.systems.management.xcc.doc/NN1ia_c_
  backupthexcc.html

  Alternatively, you can use the s a v e command from Lenovo XClarity Essentials OneCLI to create a backup
  of all configuration settings. For more information about the s a v e command, see:
  http://sysmgt.lenovofiles.com/help/topic/toolsctr_cli_lenovo/onecli_r_save_command.html
• Operating system
  Use your own operating-system and user-data backup methods to back up the operating system and
  user data for the compute node.


Update the Vital Product Data (VPD)
After initial setup of the system, you can update some Vital Product Data (VPD), such as asset tag and
Universal Unique Identifier (UUID).

Update the Universal Unique Identifier (UUID)
Optionally, you can update the Universal Unique Identifier (UUID).

There are two methods available to update the UUID:
• From Lenovo XClarity Provisioning Manager V3
  To update the UUID from Lenovo XClarity Provisioning Manager V3:
    1. Start the server and press F1 to display the Lenovo XClarity Provisioning Manager V3 interface.
    2. If the power-on Administrator password is required, enter the password.
    3. From the System Summary page, click Update VPD.
    4. Update the UUID.
• From Lenovo XClarity Essentials OneCLI
  Lenovo XClarity Essentials OneCLI sets the UUID in the Lenovo XClarity Controller. Select one of the
  following methods to access the Lenovo XClarity Controller and set the UUID:
  – Operate from the target system, such as LAN or keyboard console style (KCS) access
  – Remote access to the target system (TCP/IP based)
  To update the UUID from Lenovo XClarity Essentials OneCLI:



                                                                                Chapter 4. System configuration 79
                                                                                            WSOU-ARISTA001431
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 89 of 103



     1. Download and install Lenovo XClarity Essentials OneCLI.
       To download Lenovo XClarity Essentials OneCLI, go to the following site:
       https://datacentersupport.lenovo.com/solutions/HT116433
     2. Copy and unpack the OneCLI package, which also includes other required files, to the server. Make
        sure that you unpack the OneCLI and the required files to the same directory.
     3. After you have Lenovo XClarity Essentials OneCLI in place, type the following command to set the
        UUID:
       onecli config set SYSTEM_PROD_DATA.SysInfoUUID <uuid_value> [access_method]

       Where:

       <uuid_value>
           Up to 16-byte hexadecimal value assigned by you.
       [access_method]
           The access method that you select to use from the following methods:

            – Online authenticated LAN access, type the command:
                [--bmc-username xcc_user_id --bmc-password xcc_password]
                Where:

                xcc_user_id
                    The BMC/IMM/XCC account name (1 of 12 accounts). The default value is USERID.
                xcc_password
                    The BMC/IMM/XCC account password (1 of 12 accounts).
                Example command is as follows:
                onecli config set SYSTEM_PROD_DATA.SysInfoUUID <uuid_value> --bmc-username xcc_user_id
                --bmc-password xcc_password]
            – Online KCS access (unauthenticated and user restricted):
                You do not need to specify a value for access_method when you use this access method.
                Example command is as follows:
                onecli config set SYSTEM_PROD_DATA.SysInfoUUID <uuid_value>

                Note: The KCS access method uses the IPMI/KCS interface, which requires that the IPMI
                driver be installed.
            – Remote LAN access, type the command:
                [−−bmc xcc_user_id:xcc_password@xcc_external_ip]

                Where:

                xcc_external_ip
                    The BMC/IMM/XCC external IP address. There is no default value. This parameter is
                    required.
                xcc_user_id
                    The BMC/IMM/XCC account name (1 of 12 accounts). The default value is USERID.
                xcc_password
                    The BMC/IMM/XCC account password (1 of 12 accounts).




80   ThinkSystem SN550 Compute Node Setup Guide
                                                                                          WSOU-ARISTA001432
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 90 of 103



                Note: BMC, IMM, or XCC external IP address, account name, and password are all valid for
                this command.
                Example command is as follows:
                onecli config set SYSTEM_PROD_DATA.SysInfoUUID <uuid_value>
                −−bmc xcc_user_id:xcc_password@xcc_external_ip
    4. Restart the Lenovo XClarity Controller.
    5. Restart the server.

Update the asset tag
Optionally, you can update the asset tag.

There are two methods available to update the asset tag:
• From Lenovo XClarity Provisioning Manager V3
  To update the asset tag from Lenovo XClarity Provisioning Manager V3:
    1. Start the server and press F1 to display the Lenovo XClarity Provisioning Manager V3 interface.
    2. If the power-on Administrator password is required, enter the password.
    3. From the System Summary page, click Update VPD.
    4. Update the asset tag information.
• From Lenovo XClarity Essentials OneCLI
  Lenovo XClarity Essentials OneCLI sets the asset tag in the Lenovo XClarity Controller. Select one of the
  following methods to access the Lenovo XClarity Controller and set the asset tag:
  – Operate from the target system, such as LAN or keyboard console style (KCS) access
  – Remote access to the target system (TCP/IP based)
  To update the asset tag from Lenovo XClarity Essentials OneCLI:
    1. Download and install Lenovo XClarity Essentials OneCLI.
       To download Lenovo XClarity Essentials OneCLI, go to the following site:
       https://datacentersupport.lenovo.com/solutions/HT116433
    2. Copy and unpack the OneCLI package, which also includes other required files, to the server. Make
       sure that you unpack the OneCLI and the required files to the same directory.
    3. After you haveLenovo XClarity Essentials OneCLI in place, type the following command to set the
       DMI:
       onecli config set SYSTEM_PROD_DATA.SysEncloseAssetTag <asset_tag> [access_method]
       Where:

       <asset_tag>
           The server asset tag number. Type asset aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa, where
           aaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaaa is the asset tag number.
       [access_method]
           The access method that you select to use from the following methods:

           – Online authenticated LAN access, type the command:
                [--bmc-username xcc_user_id --bmc-password xcc_password]
                Where:


                                                                              Chapter 4. System configuration 81
                                                                                          WSOU-ARISTA001433
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 91 of 103



               xcc_user_id
                   The BMC/IMM/XCC account name (1 of 12 accounts). The default value is USERID.
               xcc_password
                   The BMC/IMM/XCC account password (1 of 12 accounts).
               Example command is as follows:
               onecli config set SYSTEM_PROD_DATA.SysEncloseAssetTag <asset_tag> --bmc-username xcc_user_id
               --bmc-password xcc_password
            – Online KCS access (unauthenticated and user restricted):
               You do not need to specify a value for access_method when you use this access method.
               Example command is as follows:
               onecli config set SYSTEM_PROD_DATA.SysEncloseAssetTag <asset_tag>

               Note: The KCS access method uses the IPMI/KCS interface, which requires that the IPMI
               driver be installed.
            – Remote LAN access, type the command:
               [−−bmc xcc_user_id:xcc_password@xcc_external_ip]

               Where:

               xcc_external_ip
                   The BMC/IMM/XCC IP address. There is no default value. This parameter is required.
               xcc_user_id
                   The BMC/IMM/XCC account (1 of 12 accounts). The default value is USERID.
               xcc_password
                   The BMC/IMM/XCC account password (1 of 12 accounts).

               Note: BMC, IMM, or XCC internal LAN/USB IP address, account name, and password are all
               valid for this command.
               Example command is as follows:
               onecli config set SYSTEM_PROD_DATA.SysEncloseAssetTag <asset_tag>
               −−bmc xcc_user_id:xcc_password@xcc_external_ip
     4. Reset the Lenovo XClarity Controller to the factory defaults. Go to https://sysmgt.lenovofiles.com/help/
        topic/com.lenovo.systems.management.xcc.doc/NN1ia_c_resettingthexcc.html for more information.




82   ThinkSystem SN550 Compute Node Setup Guide
                                                                                             WSOU-ARISTA001434
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 92 of 103




Chapter 5. Resolving installation issues
Use this information to resolve issues that you might have when setting up your system.

Use the information in this section to diagnose and resolve problems that you might encounter during the
initial installation and setup of your server.
•    “Single compute node does not power on” on page 83
•    “The compute node immediately displays the POST Event Viewer when it is turned on” on page 83
•    “Compute node cannot recognize a hard disk drive” on page 84
•    “Displayed system memory less than installed physical memory” on page 84
•    “A Lenovo optional device that was just installed does not work.” on page 85
•    “Voltage planar fault is displayed in the event log” on page 85

Single compute node does not power on
Complete the following steps until the problem is resolved:
    1. If you recently installed, moved, or serviced the compute node, reseat the compute node in the bay. If
       the compute node was not recently installed, moved, or serviced, perform a virtual reseat through the
       CMM service command. For more information about the CMM service command, see the "Flex System
       Chassis Management Module: Command-Line Interface Reference Guide" at http://
       flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/cli_command_service.html .
    2. Check the event log on the CMM 2 for any events that are related to the compute node and solve them.
    3. Make sure that the CMM 2 can recognize the compute node. Log in to the CMM 2 user interface and
       verify that the compute node appears in the chassis view. If the CMM 2 cannot recognize the compute
       node, remove it, and inspect the compute node and the back of the node bay to make sure that there is
       no physical damage to the connectors.
    4. Make sure that the power policy that is implemented on the CMM 2 is sufficient to enable the compute
       node node to power on. You can view the power policy using theCMM 2 pmpolicy command or the
       CMM 2 web interface.
       • For more information about the CMM 2 pmpolicy command, see the "Flex System Chassis
         Management Module: Command-Line Interface Reference Guide" at http://flexsystem.lenovofiles.com/
         help/topic/com.lenovo.acc.cmm.doc/cli_command_pmpolicy.html.
       • From the CMM 2 web interface, select Power Modules and Management from the Chassis
         Management menu. For more information, see the the "Flex System Chassis Management Module:
         User's Guide" at http://flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/cmm_user_
         guide.html. All fields and options are described in the CMM 2 web interface online help.
    5. Replace the system-board assembly (see the Lenovo ThinkSystem SN550 Type 7X16 Maintenance
       Manual for more information).

       Note: Until you are able to replace the system-board assembly, you can attempt to power on the
       compute node from the CMM 2.

The compute node immediately displays the POST Event Viewer when it is turned on
Complete the following steps until the problem is solved.
    1. Correct any errors that are indicated by the light path diagnostics LEDs.
    2. Make sure that the compute node supports all the processors and that the processors match in speed
       and cache size.



© Copyright Lenovo 2017, 2021                                                                               83
                                                                                        WSOU-ARISTA001435
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 93 of 103



     You can view processor details from system setup.
     To determine if the processor is supported for the compute node, see https://static.lenovo.com/us/en/
     serverproven/index.shtml.
 3. (Trained technician only) Make sure that processor 1 is seated correctly
 4. (Trained technician only) Remove processor 2 and restart the compute node.
 5. Replace the following components one at a time, in the order shown, restarting the compute node each
    time:
     a. (Trained technician only) Processor
     b. (Trained technician only) System board

Compute node cannot recognize a hard disk drive
Complete the following steps until the problem is solved.
 1. Verify that the drive is supported for the compute node. See https://static.lenovo.com/us/en/serverproven/
    index.shtml for a list of supported hard drives.
 2. Make sure that the drive is seated in the drive bay properly and that there is no physical damage to the
    drive connectors.
 3. Run the diagnostics tests for the hard disk drives. When you start a compute node and press F1, the
    Lenovo XClarity Provisioning Manager interface is displayed by default. You can perform hard drive
    diagnostics from this interface. From the Diagnostic page, click Run Diagnostic ➙ HDD test.
     Based on those tests:
     a. If the drive fails the diagnostic test, replace the drive.
     b. If the drive passes the diagnostic tests but is still not recognized, complete the following steps:
          1) Replace the drive.
          2) Replace the hard drive backplane (see “Remove the 2.5-inch drive backplane” on page 32)).
          3) Replace the system-board assembly (see ThinkSystem SN550 Type 7X16 Maintenance Manual
             for more information).

Displayed system memory less than installed physical memory
Complete the following steps until the problem is solved.
 1. Make sure that:
     a. You have installed the correct type of memory (see “Specifications” on page 6).
     b. Memory mirroring or memory sparing mode does not account for the discrepancy.
        To determine the status of a DIMM, restart the compute node and press F1 to display theLenovo
        XClarity Provisioning Manager interface. Then, click System settings ➙ Memory.
 2. If new memory has recently been installed, make sure that no configuration events are reported in the
    event log. If there are any events, resolve them.

     Note: DIMMs are verified as authentic Lenovo or IBM modules by the UEFI software. If any non-
     authentic DIMMs are detected, an informational message appears in the system event log and memory
     performance might be limited. Non-authentic DIMMs are not covered by your Lenovo warranty.
 3. If the compute node was recently installed, moved, or serviced, make sure that the DIMMs are correctly
    seated in the connectors (see “Install a memory module” on page 36).
 4. Make sure that all DIMMs are enabled. The compute node might have automatically disabled a DIMM
    when it detected a problem, or a DIMM might have been manually disabled.




84   ThinkSystem SN550 Compute Node Setup Guide
                                                                                              WSOU-ARISTA001436
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 94 of 103



    To determine the status of a DIMM, restart the compute node and press F1 to display theLenovo
    XClarity Provisioning Manager interface. Then, click System settings ➙ Memory.
 5. Run memory diagnostics. When you start a compute node and press F1, the Lenovo XClarity
    Provisioning Manager interface is displayed by default. You can perform memory diagnostics from this
    interface. From the Diagnostic page, click Run Diagnostic ➙ Memory test.
 6. Remove DIMMs until the compute node is showing the correct amount of memory. Install one DIMM at a
    time until you can determine which DIMM is not working properly. Remove that DIMM and replace it with
    a good DIMM.

    Note: After you install or remove a DIMM, you must change and save the new configuration information
    by using the Setup utility. When you turn on the compute node, a message indicates that the memory
    configuration has changed. Press F1 to display the Lenovo XClarity Provisioning Manager interface.
    Then, save the configuration.
 7. If the problem remains, contact Lenovo Support.

A Lenovo optional device that was just installed does not work.
 1. Make sure that:
    • The device is supported for the server (see https://static.lenovo.com/us/en/serverproven/index.shtml).
    • You followed the installation instructions that came with the device and the device is installed
      correctly.
    • You have not loosened any other installed devices or cables.
    • You updated the configuration information in the Setup utility. Whenever memory or any other device
      is changed, you must update the configuration.
 2. Reseat the device that you just installed.
 3. Replace the device that you just installed.

Voltage planar fault is displayed in the event log
Complete the following steps until the problem is solved.
 1. Revert the system to the minimum configuration. See “Specifications” on page 6 for the minimally
    required number of processors and DIMMs.
 2. Restart the system.
    • If the system restarts, add each of the items that you removed one at a time, restarting the system
      each time, until the error occurs. Replace the item for which the error occurs.
    • If the system does not restart, suspect the system board.




                                                                       Chapter 5. Resolving installation issues 85
                                                                                         WSOU-ARISTA001437
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 95 of 103




86   ThinkSystem SN550 Compute Node Setup Guide
                                                                  WSOU-ARISTA001438
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 96 of 103




Appendix A. Getting help and technical assistance
If you need help, service, or technical assistance or just want more information about Lenovo products, you
will find a wide variety of sources available from Lenovo to assist you.

On the World Wide Web, up-to-date information about Lenovo systems, optional devices, services, and
support are available at:

http://datacentersupport.lenovo.com

Note: IBM is Lenovo's preferred service provider for ThinkSystem.


Before you call
Before you call, there are several steps that you can take to try and solve the problem yourself. If you decide
that you do need to call for assistance, gather the information that will be needed by the service technician to
more quickly resolve your problem.

Attempt to resolve the problem yourself
You can solve many problems without outside assistance by following the troubleshooting procedures that
Lenovo provides in the online help or in the Lenovo product documentation. The Lenovo product
documentation also describes the diagnostic tests that you can perform. The documentation for most
systems, operating systems, and programs contains troubleshooting procedures and explanations of error
messages and error codes. If you suspect a software problem, see the documentation for the operating
system or program.

You can find the product documentation for your ThinkSystem products at the following location:

http://thinksystem.lenovofiles.com/help/index.jsp

You can take these steps to try to solve the problem yourself:
• Check all cables to make sure that they are connected.
• Check the power switches to make sure that the system and any optional devices are turned on.
• Check for updated software, firmware, and operating-system device drivers for your Lenovo product. The
  Lenovo Warranty terms and conditions state that you, the owner of the Lenovo product, are responsible
  for maintaining and updating all software and firmware for the product (unless it is covered by an
  additional maintenance contract). Your service technician will request that you upgrade your software and
  firmware if the problem has a documented solution within a software upgrade.
• If you have installed new hardware or software in your environment, check https://static.lenovo.com/us/en/
  serverproven/index.shtml to make sure that the hardware and software is supported by your product.
• Go to http://datacentersupport.lenovo.com and check for information to help you solve the problem.
   – Check the Lenovo forums at https://forums.lenovo.com/t5/Datacenter-Systems/ct-p/sv_eg to see if
     someone else has encountered a similar problem.

Gathering information needed to call Support
If you believe that you require warranty service for your Lenovo product, the service technicians will be able
to assist you more efficiently if you prepare before you call. You can also see http://
datacentersupport.lenovo.com/warrantylookup for more information about your product warranty.




© Copyright Lenovo 2017, 2021                                                                                 87
                                                                                          WSOU-ARISTA001439
           Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 97 of 103



Gather the following information to provide to the service technician. This data will help the service
technician quickly provide a solution to your problem and ensure that you receive the level of service for
which you might have contracted.
• Hardware and Software Maintenance agreement contract numbers, if applicable
• Machine type number (Lenovo 4-digit machine identifier)
• Model number
• Serial number
• Current system UEFI and firmware levels
• Other pertinent information such as error messages and logs

As an alternative to calling Lenovo Support, you can go to https://support.lenovo.com/servicerequest to
submit an Electronic Service Request. Submitting an Electronic Service Request will start the process of
determining a solution to your problem by making the pertinent information available to the service
technicians. The Lenovo service technicians can start working on your solution as soon as you have
completed and submitted an Electronic Service Request.


Collecting service data
To clearly identify the root cause of a server issue or at the request of Lenovo Support, you might need
collect service data that can be used for further analysis. Service data includes information such as event
logs and hardware inventory.

Service data can be collected through the following tools:
• Lenovo XClarity Provisioning Manager
     Use the Collect Service Data function of Lenovo XClarity Provisioning Manager to collect system service
     data. You can collect existing system log data or run a new diagnostic to collect new data.
• Lenovo XClarity Controller
     You can use the Lenovo XClarity Controller web interface or the CLI to collect service data for the server.
     The file can be saved and sent to Lenovo Support.
     – For more information about using the web interface to collect service data, see http://
       sysmgt.lenovofiles.com/help/topic/com.lenovo.systems.management.xcc.doc/NN1ia_c_
       servicesandsupport.html.
     – For more information about using the CLI to collect service data, see http://sysmgt.lenovofiles.com/help/
       topic/com.lenovo.systems.management.xcc.doc/nn1ia_r_ffdccommand.html.
• Chassis Management Module 2 (CMM 2)
     Use the Download Service Data function of the CMM 2 to collect service data for compute nodes.
     For more information about downloading service data from the CMM 2, see http://
     flexsystem.lenovofiles.com/help/topic/com.lenovo.acc.cmm.doc/cmm_ui_service_and_support.html.
• Lenovo XClarity Administrator
     Lenovo XClarity Administrator can be set up to collect and send diagnostic files automatically to Lenovo
     Support when certain serviceable events occur in Lenovo XClarity Administrator and the managed
     endpoints. You can choose to send diagnostic files to Lenovo Support using Call Home or to another
     service provider using SFTP. You can also manually collect diagnostic files, open a problem record, and
     send diagnostic files to the Lenovo Support Center.
     You can find more information about setting up automatic problem notification within the Lenovo XClarity
     Administrator at http://sysmgt.lenovofiles.com/help/topic/com.lenovo.lxca.doc/admin_setupcallhome.html.



88     ThinkSystem SN550 Compute Node Setup Guide
                                                                                              WSOU-ARISTA001440
      Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 98 of 103



• Lenovo XClarity Essentials OneCLI
  Lenovo XClarity Essentials OneCLI has inventory application to collect service data. It can run both in-
  band and out-of-band. When running in-band within the host operating system on the server, OneCLI can
  collect information about the operating system, such as the operating system event log, in addition to the
  hardware service data.
  To obtain service data, you can run the g e t i n f o r command. For more information about running the
  g e t i n f o r , see http://sysmgt.lenovofiles.com/help/topic/toolsctr_cli_lenovo/onecli_r_getinfor_command.html.


Contacting Support
You can contact Support to obtain help for your issue.

You can receive hardware service through a Lenovo Authorized Service Provider. To locate a service
provider authorized by Lenovo to provide warranty service, go to https://datacentersupport.lenovo.com/
serviceprovider and use filter searching for different countries. For Lenovo support telephone numbers, see
https://datacentersupport.lenovo.com/supportphonelist for your region support details.




                                                                    Appendix A. Getting help and technical assistance 89
                                                                                                 WSOU-ARISTA001441
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 99 of 103




90   ThinkSystem SN550 Compute Node Setup Guide
                                                                  WSOU-ARISTA001442
       Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 100 of 103




Index
2.5-inch drive backplane                      G
   installing options 34
   removing 32                                gaseous contamination 8
                                              Getting help 87
                                              guidelines
                                                 options installation 26
A                                                system reliability 28
activity LED    13
air baffle
    removing    31                            H
    replacing   54
                                              handling static-sensitive devices 28
                                              hardware options
                                                 installing 29
B                                             hardware service and support telephone numbers   89
                                              HDD backplane connector 17
back up the compute node configuration   79   help 87
button, power 13                              hot-swap drive
                                                 installing options 35

C
CMOS battery 17                               I
collecting service data 88                    identification LED 13
Common installation issues 83                 independent memory mode 72
components                                    installation 1
   compute node 13                               guidelines 26
   system board 17                            installation guidelines 26
compute node cover                            installing
   installing 54                                 compute node cover 54
compute node in the chassis                      compute node in the chassis 56
   installing 56                                 flash power module 42
compute node setup 25                         installing options
compute node setup checklist 25                  2.5-inch drive backplane 34
Configuration - ThinkSystem SN550 61             hot-swap drive 35
configure the firmware 66                        I/O expansion adapter 43
connectors, system-board 17                      M.2 backplane 45
contamination, particulate and gaseous 8         M.2 driver 46
cover                                            memory module 36
   removing 29                                   RAID adapter 51
CPU                                           introduction 1
   option install 49                          I/O expansion adapter
creating a personalized support web page 87      installing options 43
custom support web page 87                    I/O expansion connectors 17
                                              Intel Optane DC Persistent Memory Module   41

D
DCPMM 41, 68                                  J
devices, static-sensitive                     jumpers, system board   18
   handling 28
DIMM configuration 39, 67
DIMM connectors 17
DIMM installation order 40–41, 76             K
Drive status LED 13
                                              KVM cable   20


F                                             L
fabric connector
   location 17                                LEDs
fault LED 13                                    activity 13
features 3                                      CMOS battery error 16
firmware updates 1                              DIMMs 16
flash power module                              fault 13
   installing 42                                identification 13
                                                I/O expansion adapter 16
                                                microprocessor 16



© Copyright Lenovo 2017, 2021                                                                       91
                                                                                WSOU-ARISTA001443
         Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 101 of 103



   power 13                                           RAID adapter 33
   SAS backplane 16                                   top cover 29
   system board 16                                 replacing
Lenovo Capacity Planner 9                             air baffle 54
Lenovo XClarity Essentials 9                       retainer on M.2 backplane
Lenovo XClarity Provisioning Manager   9              adjustment 48
light path diagnostics 16
light path diagnostics panel 16
                                                   S
M                                                  safety iii
                                                   safety inspection checklist iv, 27
M.2 backplane                                      service and support
  installing options 45                               before you call 87
M.2 drive                                             hardware 89
  installing options 46                               software 89
management options 9                               service data 88
memory 41, 68                                      SN550
memory configuration 39, 67–68, 78                    introduction 1
memory mirroring 73                                software service and support telephone numbers   89
memory module                                      starting the compute node 58
  installing options 36                            static-sensitive devices
memory module installation order 40–41, 76            handling 28
memory rank sparing 74                             stopping the compute node 59
microprocessor                                     support web page, custom 87
  option install 49                                switches, system board 18
microprocessor connector 17                        system board
                                                      jumpers 18
                                                      layout 17
                                                      LEDs 16
O                                                     switches 18
                                                   System configuration - ThinkSystem SN550 61
online documentation 1
                                                   system reliability guidelines 28
option install
                                                   system-board
   CPU 49
                                                      connectors 17
   microprocessor 49
   PHM 49
   processor 49
   processor-heat-sink module     49               T
                                                   telephone numbers 89
                                                   top cover
P                                                     removing 29
                                                   turning off the compute node   59
particulate contamination 8
                                                   turning on the compute node    58
parts list 21
PHM
   option install 49
power button 13                                    U
power LED 13
power off the server 59                            update the firmware 62
power on the server 58                             updating
powering off the compute node     59                 asset tag 81
powering on the compute node      58                 Universal Unique Identifier (UUID) 79
processor                                            Update the Vital Product Data (VPD) 79
   option install 49                               USB management button 13
processor-heat-sink module
   option install 49
                                                   V
R                                                  validate compute node setup    59

RAID adapter
  installing options 51
  removing 33                                      W
removing
                                                   working inside the server
  2.5-inch drive backplane   32
                                                     power on 28
  air baffle 31




92    ThinkSystem SN550 Compute Node Setup Guide
                                                                                         WSOU-ARISTA001444
Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 102 of 103




                                                          WSOU-ARISTA001445
          Case 6:20-cv-01083-ADA Document 34-21 Filed 08/16/21 Page 103 of 103




Part Number: SP47A10560


Printed in China




(1P) P/N: SP47A10560




*1PSP47A10560*


                                                                    WSOU-ARISTA001446
